U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 00-51076 BONDS.COM GROUP, INC. (Exact name of Registrant as Specified in its Charter) Delaware 38-3649127 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 529 Fifth Avenue – 8th Floor New York, New York (Address of principal executive offices) (Zip Code) (212) 946-3998 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo  Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act)Yeso No x As of June 30, 2011, the last business day of our most recently completed second fiscal quarter, the aggregate market value of the voting common stock and non-voting common stock held by non-affiliates was $3,444,817 based on the last reported sale price of common stock on the OTC Bulletin Board of $0.11 on that date. For purposes of this calculation, affiliates are deemed to be officers, directors and holders of 10% or more of the outstanding common stock. As of May 15, 2012, there were 104,354,190 shares of common stock, par value of $0.0001 per share, outstanding. 2 BONDS.COM GROUP, INC. FORM 10-K FISCAL YEAR ENDED DECEMBER 31, 2011 Item Number in Form 10-K Page PART I 1 Business 4 1A. Risk Factors 13 1B. Unresolved Staff Comments 29 2. Properties 29 3. Legal Proceedings 30 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 6. Selected Financial Data 36 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 7A. Quantitative and Qualitative Disclosure About Market Risk 41 8. Financial Statements and Supplementary Data 42 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 42 9A. Controls and Procedures 42 9B. Other Information 44 PART III Directors, Executive Officers and Corporate Governance 44 Executive Compensation 49 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 Certain Relationships and Related Transactions, and Director Independence 57 Principal Accounting Fees and Services 65 PART IV Exhibits, Financial Statement Schedules 65 3 FORWARD LOOKING STATEMENTS Statements made in this Form 10-K that are not historical or current facts are “forward-looking statements” made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements often can be identified by the use of terms, and words or phrases with similar meaning, such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate”, “approximate”, “plan” or “continue”, or the negative thereof. Forward-looking statements include statements about our anticipated or future business and operations, our business plan and the prospects or outlook for our future business and financial performance. Bonds.com Group, Inc. (“we”, “us”, “our” or the “Company”) intends that such forward-looking statements be subject to the safe harbors for such statements. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s current expectations and assumptions. However, forward-looking statements, and such expectations and assumptions, are subject to risks, uncertainties and important factors beyond the control of the Company that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. These factors include adverse economic conditions, entry of new and stronger competitors, inadequate capital, unexpected costs and the other risks, uncertainties and factors set forth in the “Risk Factors” section of this annual report and in our other filings with the Securities and Exchange Commission. The Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 4 PART I ITEM 1. BUSINESS Overview Bonds.com Group Inc.’s wholly-owned subsidiary Bonds.com, Inc. (“we,” “us,” “our” or the “Company”), a Financial Industry Regulatory Authority (“FINRA”) registered broker-dealer and Alternative Trading System (“ATS”), offers access to live liquidity and execution in fixed income securities through BondsPRO.BondsPRO is a new business model for odd-lot fixed-income trading which effectively establishes connectivity between traders and provides live and executable order flow, delivered through multiple technology interfaces. BondsPRO BondsPRO provides professional traders and large institutional investors live prices on U.S. corporate and emerging market debt issues from contributing counterparties. BondsPRO posts live, anonymous, and executable orders on a single bond or on a list basis, and permits price negotiation. Its all-to-all connectivity allows supply to meet demand, thereby increasing efficiency and reducing spread. We are a neutral counterparty to all trades, acting as a riskless principal. The BondsPRO platform is an alternative trading system for trading odd-lot fixed-income securities. Users are able to customize screens and utilize dynamic filtering capabilities to quickly and easily select and view only those market areas that meet their trading criteria. The connectivity between traders on the platform supports a broad range of liquidity and execution opportunities.Users can access the system and submit orders via a variety of mechanisms, including Application Programming Interface (“API”), BondsPRO’s proprietary GUI, Bloomberg ETOMS, and Microsoft Excel. The BondsPRO platform provides users the ability to obtain real-time executable bids or offers on thousands of bond offerings sourced directly from broker-dealers and other end users. Unlike other electronic trading platforms that charge subscription fees, access charges, ticket fees, or commissions in order to generate revenue, our model allows us to generate revenue through mark-ups or mark-downs on secondary market securities.BondsPRO is available free of charge, and is based on an “aggressor pays” fee structure. BondsPRO provides a direct channel between institutional clients and the trading desks at our participating broker-dealers. We expect this will reduce sales and marketing costs, and eliminate layers of intermediaries between dealers and end investors. Industry Background Fixed Income Securities Trading Market There are several types of fixed-income securities traded in the U.S. and global securities markets. The types of fixed income securities on which our business is currently focused are: ● U.S. Corporate Bonds; and ● Emerging Market Debt. The Securities Industry and Financial Markets Association (“SIFMA”), formerly The Bond Market Association, estimated that as of December 31, 2011, there was nearly $36 trillion of fixed-income securities outstanding in the U.S. trading market. The following tables set forth reported market and average trading volumes for various fixed-income securities in the U.S. market for the periods indicated: 5 Table 1. Outstanding U.S. Bond Market Debt ($ Billions) Municipal Treasury1 Mortgage Related2 Corporate Debt Federal Agency Securities3 Money Markets4 Asset-Backed5 Total Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 1 Interest bearing marketable public debt. 2 Includes Government National Mortgage Association ("GNMA"), Federal National Mortgage Association ("FNMA"), FHLMC mortgage-backed securities and Collateralized Mortgage Obligation ("CMO"), and CMBS, and private-label Mortgage Backed Securities ("MBS")/CMOs. 3 Contains agency debt of FNMA, Freddie Mac, Farmer Mac, Federal Home Loan Mortgage Association ("FHLMC"), the Farm Credit System, and federal budget agencies (e.g., TVA). 4 Includes commercial paper, bankers acceptances, and large time deposits. 5 Includes auto, credit card, home equity, manufacturing, student loans and other; Collateralized Debt obligations ("CDO") of Asset Backed Securities ("ABS") are included. See US Treasury Issuance, Gross & Net; US Mortgage-Related Outstanding; US Agency Debt Outstanding; and US ABS Outstanding. Sources:U.S. Department of Treasury, Federal Reserve System, Federal agencies, Dealogic, Thomson Reuters, Bloomberg, Loan Performance and SIFMA 6 Table 2: Average Daily Trading Volume in the U.S. Bond Markets ($ Billions) Municipal Treasury1 Agency MBS2 Non Agency MBS3* ABS4* Corporate Debt5,6 Federal Agency Securities1 Total7 Jan. - - Feb - - Mar - - Apr - - May Jun Jul Aug Sep Oct Nov Dec AVE. '11 - - AVE. '12 YTD 1 Primary dealer activity. 2 As of May 2011, agency trading activity is no longer limited to primary dealer activity. 3 Includes non-agency RMBS and CMBS. 4 Includes ABS, CDOs, and other. 5 Excludes all issues with maturities of one year or less and convertible securities. 6 Monthly corporate trading data only captures the publicly traded TRACE eligible issues. 7 Totals may not add due to rounding. *May to December 2011. Non-Agency MBS and ABS not reported prior to May of 2011. Sources: Federal Reserve Bank of New York, Municipal Securities Rulemaking Board, FINRA TRACE 7 Corporate Bonds Corporate debt securities are obligations issued by corporations for capital and operating cash flow purposes. Corporate debt is issued by a wide variety of corporations involved in the financial, industrial and service-related industries. Most corporate bonds trade in the over-the-counter (“OTC”) market, which is not centrally located. It is comprised of brokers and dealers nationwide who trade debt securities over the telephone or electronically. We believe participants are increasingly utilizing electronic transaction systems to assist in the trade execution process. The OTC market is much larger than the exchange markets, and the vast majority of bond transactions, even those involving exchange-listed issues, take place in the OTC market. Investors in corporate bonds typically include large financial institutions, such as pension funds, endowments, mutual funds, insurance companies and banks. Additionally, individuals of various financial means also invest in corporate bonds. New issues of high-grade corporate Bonds increased to approximately $788 billion in 2011. Emerging Market Debt We believe investors have been drawn to the Emerging Markets by high yields and high-growth potential as well as by a general market trend toward positive economic and political reforms and improving economic performance in many Emerging Market countries. Emerging Market debt trading volumes remained relatively flat in 2011. Market participants reported $6.506 trillion in overall Emerging Market debt trading in2011. This represents a 4%decrease fromthe $6.765 trillion reported in 2010. Institutional Investors The primary institutional investors in fixed income securities include 1940 Act Institutional Investors and Fund Management Firms, large private and public pension funds, traditional buy side institutions with substantial assets under management (such as mutual fund companies), hedge funds, corporations, insurance companies, and government, educational and not-for-profit organizations. These investors actively seek alternative means to access enhanced product offerings, pricing efficiency, and improved service. Until recently most institutional investors had to satisfy their fixed income securities trading requirements by executing trades with regional broker-dealers over the telephone. Based on our management’s fixed-income trading experience, we believe that several of these regional brokers offer limited proprietary securities inventory, as well as limited research and analysis for their institutional investor clients. We believe that institutional investors are an underserved segment of the fixed income marketplace, and that they have been, for the most part, unable to efficiently access the liquidity provided by other platforms because of the restrictive costs associated with such marketplaces offered to date. Strategy Our objective is to provide the market leading electronic trading platform for fixed-income securities connecting broker-dealers and institutional investors more easily and efficiently. We intend to capitalize on the long-term growth in fixed-income securities trading by providing traders, broker-dealers and institutional investors a variety of trading platform products that, we believe, will transform a trading market that historically has been conducted in a decentralized and inefficient manner. Our growth strategy includes expanding the types of securities that can be traded on our BondsPRO electronic trading platform as well as increasing the number of broker-dealers and institutional investors that utilize our platform. We are also contemplating regional expansion to include Europe, Latin America, and the Middle East. These markets will be very important to the Company for both dollar and non-dollar denominated offerings. The expansion will be via a direct presence in these markets or in the form of strategic relationships with regional broker-dealers. We plan to supplement our growth by entering into strategic alliances that will enable us to enter new markets, provide new products, or otherwise enhance the value of our trading platform to our clients. We intend to further deploy our electronic trading platform by expanding our sales staff both regionally and internationally. 8 Products and Services Overview – BondsPRO BondsPRO has been developed primarily for the sophisticated institutional investor and trader. The platform provides users a fully interactive, anonymous, electronic market place for transacting a diverse range of fixed income products. Securities available on BondsPRO include corporate bonds and emerging markets. The higher-level functionality that has been added to the BondsPRO platform includes: depth of book visibility, live TRACE integration, and proprietary scatter graph technology. Service and Support Our goal is to provide a high level of support for all of our clients. For clients requiring more personalized attention, customer service is available via e-mail and telephone. Client e-mail inquiries are routed by managers to the appropriate business area for timely and accurate response. Communications with clients are reviewed and critiqued for quality assurance. We frequently update our technology to maximize the client’s experience. Client questions will be tracked and, if repeated, analyzed to determine how best to clarify the point or answer the inquiry during the client’s online experience. This analysis will be used to improve and enhance our website. Source of Revenue Fixed Income Securities In 2011, we generated approximately $4.3 million in revenue, a 59% increase from 2010.This increase is due primarily to the growth in the number of new clients and their attendant trading activity as well as increased trading activity within existing clients. We believe our business plan will allow us to continually increase our revenue levels until we become profitable. Unlike other fixed-income trading platforms, we do not currently, nor do we intend to charge fees to contributing dealers for access to BondsPRO and the liquidity provided by our client base. We do not charge monthly subscription fees, ticket fees, access fees or set-up charges to any of our investor clients. Instead, we expect to generate revenues from mark-ups on secondary market securities relating to trading of fixed income securities executed on our electronic trading platforms. Mark-ups on securities, those traded will be based on various terms of such securities, including (1) maturity date; (2) asset class; (3) other financial terms of the securities; and (4) then current market conditions. We believe that our sources of revenue differentiate our business model from other electronic trading platforms and will result in achieving greater profitability for each trade executed, although there is no assurance that our clients will fully accept our pricing method or that it will result in greater profitability than other pricing methods employed by our competitors. Sales Sales Staff We currently employ 17 Relationship Managers and desk personnel who function as marketers and business account managers to assist us in acquiring and retaining clients. 9 Key Relationships InterDealer Information Technologies, LLC We license software and related intellectual property comprising the bulk of the technology behind our BondsPRO platform from InterDealer Information Technologies and its affiliates (collectively, “InterDealer”) pursuant to a Software License, Hosting, Joint Marketing and Services Agreement, as amended (the “InterDealer Agreement”). The InterDealer Agreement requires us to pay a monthly licensing fee equal to the greater of a fixed monthly dollar amount or a fixed percentage of the revenues generated through the Company’s trading platform operated using InterDealer software and intellectual property. Additionally, we reimburseInterDealer for the fees for third party services provided to the BondsPRO platform. InterDealer also maintains and houses our servers and related hardware. We are heavily reliant on the software, intellectual property and other services provided by InterDealer. The foregoing description of the InterDealer Agreement is a summary only and is qualified in its entirety by the agreement and amendments thereto themselves, which are referenced as exhibits to this Annual Report. UBS Securities LLC We are parties to a strategic relationship with UBS Securities LLC pursuant to which we provide them with a “white label” version of our BondsPRO platform.Revenue generated through this relationship accounted for approximately 13% of our consolidated revenue during 2011. Pershing, LLC We are party to a clearing and custody agreement with Pershing, LLC (“Pershing”), a major back office clearing and custody firm and subsidiary of The Bank of New York, to provide trade clearing and customer relationship management (“CRM”) software for our clients. Through our relationship with Pershing, we access sophisticated and proprietary technology that automates traditionally labor-intensive securities transactions.Pershing provides execution, clearing and business enhancement services for broker-dealers nationwide and abroad. Competition The market for online trading services in fixed-income securities is rapidly evolving and highly competitive. Our direct competitors in the online marketplace include larger broker-dealers and smaller “niche-market” online dealers. We also expect to encounter competition from full commission brokerage firms as well as mutual fund sponsors, including banks, other organizations that provide online brokerage services, and private label fixed income trading platforms. Our competitive success will depend to a large degree on the overall customer experience that we are able to deliver. Although competition may increase if larger online brokers become more aggressive in marketing, we believe we will maintain a competitive advantage due to our branding, our heavy focus on fixed income trading, the strength and flexibility of our platform and our revenue generation model. We believe that we will be able to offer highly competitive pricing for all securities traded and we expect to differentiate ourselves with our pricing model, which does not charge for the services and tools that we provide. Competition in the online marketplace has also intensified due to the following factors: ● There has been over the past several years and continues to be consolidation of three types of services that traditionally were offered separately: online trading services, real-time market data services, and trading analysis software products and services. Our electronic trading platforms embrace this consolidation by offering all three of these services in a fully-integrated, seamless manner. ● Consolidation is occurring in the four major online execution markets for active traders - equities, equity options, futures and forex - meaning that, contrary to specializing in offering services for only one of those market instruments, more and more firms are offering or plan to offer their customers three or four of those services. By focusing mainly on providing online trading services for fixed income securities, we hope to become the market leader in this underserved, and potentially highly significant category, but there can be no assurance that our competitors will not add fixed income securities to their trading platforms which would directly compete with our business. ● As a result of price pressure, unused infrastructure capacity at the largest online brokerage firms, and the desire of the larger firms to acquire sophisticated electronic trading technologies, there have been numerous acquisitions in the online financial trading sector, mostly by larger firms that are seeking to increase their ability to compete on both quality and price. 10 We believe our ability to compete will depend upon many factors both within and outside our control. These factors include: regulation; price pressure; the timing and market acceptance of new products, services and enhancements developed by us and our competitors; our ability to design and support efficient, materially error-free Internet-based systems; economic and market conditions, such as recession and volatility; the size of the active investor market today and in the future; the extent to which institutional investors are willing to use electronic trading platforms offered by firms that have traditionally served mostly individual customers; product and service functionality; data availability and cost; clearing costs; ease of use; reliability; customer service and support; and sales and marketing decisions and efforts. We also believe that competitive pressures among the large dealers will inhibit the development of an inventory aggregation model, such as BondsPRO, for common use by these large dealers. We believe that larger dealers are normally unwilling to cooperate and share offerings and market making for fixed income securities. We currently face direct competition from other companies that focus primarily on online trading of fixed income securities, including MarketAxess Holdings Inc. and TD Ameritrade Inc., both of which are publicly-traded companies, and The Municenter LLC, Bond Desk Group LLC and TradeWeb, LLC, all privately-held companies. Additionally, there are several other publicly-traded and privately-held companies which provide online trading platforms, including providers of direct-access order execution services. Many of our existing and potential competitors, which include large, online discount and traditional national brokerages and futures commission merchants, and financial institutions that are focusing more closely on online services, including electronic trading services for active traders, have longer operating histories, significantly greater financial, technical and marketing resources, greater name recognition and a larger installed customer base thanwe do. Further, there is the risk that larger financial institutions which offer online brokerage services as only one of many financial services may decide to use extremely low commission pricing or free trades as a “loss leader” to acquire and accumulate customer accounts and assets to derive interest income and income from their other financial services. We do not offer other financial services, and have no plans to do so; therefore, such pricing techniques, should they become common in our industry, could have a material adverse effect on our results of operations, financial condition and business model. Generally, competitors may be able to respond more quickly to new or emerging technologies or changes in customer requirements or to devote greater resources to the development, promotion and sale of their products and services. There can be no assurance that our existing or potential competitors will not develop products and services comparable or superior to those developed and offered by us or adapt more quickly to new technologies, evolving industry trends or changing customer requirements, or that we will be able to timely and adequately complete the implementation, and appropriately maintain and enhance the operation, of our business model. Recently, some of our larger competitors have been adding or emphasizing rule-based or strategy trading products and features to the active trader market. Although we believe it is less likely to occur in the fixed income trading market due to its more fragmented nature, increased competition could result in price reductions, reduced margins, failure to obtain any significant market share, or loss of market share, any of which could materially adversely affect our business, financial condition and results of operations. There can be no assurance that we will be able to compete successfully against current or future competitors, or that competitive pressures faced by us will not have a material adverse effect on our business, financial condition and results of operations. Technology The BondsPRO electronic trading platform operates using technology licensed from InterDealer. For more information on our relationship with InterDealer Securities, please see Business – Key Relationships elsewhere in this Annual Report. Based on agreements with InterDealer, costs incurred for utilizing thelicensed technologyare paid via monthly licensing fees. It is expected that such licensing fees will increase over time. 11 Intellectual Property General Our intellectual property is critical to our success and ability to compete, and if we fail to protect our intellectual property rights adequately, our competitors might gain access to our technology. We will rely primarily on a combination of copyright, trademark and trade secret laws in the United States and other jurisdictions, as well as license agreements, third-party non-disclosure and other agreements and other contractual provisions and technical measures to protect our intellectual property rights. We attempt to negotiate beneficial intellectual property ownership provisions in our contracts and also require employees, consultants, advisors and collaborators to enter into confidentiality agreements in order to protect the confidentiality of our proprietary information. Domain Name We believe that the “Bonds.com” domain name assists with the marketing of our business by directing potential clients to our website. Under current domain name registration practices, no one else can obtain an identical domain name, but someone might obtain a similar name, or the identical name with a different suffix (e.g. .org) or with a country designation. While we may consider seeking trademark registration of our “Bonds.com” domain name, the Trademark Trial and Appeal Board of the United States Patent and Trademark Office (“USPTO”) in the matter In re CyberFinancial.Net, Inc. in August 2002, held that bonds.com is generic and cannot be registered as a trademark. As a result, it is likely that we would not be able to obtain a trademark registration with the USPTO to protect our domain name under U.S. trademark laws. Regulation The securities industry is subject to extensive regulation under federal and state law. In general, broker-dealers are required to register with the Securities and Exchange Commission (“SEC”) and to be members of FINRA or the New York Stock Exchange (“NYSE”). Our broker-dealer and investment advisor subsidiaries are subject to certain regulations promulgated under the Exchange Act and the Investment Advisers Act of 1940, respectively. These regulations establish, among other things, minimum net capital requirements for our broker-dealer subsidiary. We are also subject to regulation under various state laws in all 50 states and the District of Columbia and various US Territories, including registration requirements. Bonds.com, Inc. is a broker-dealer registered with FINRA, the SEC, and all states that require registration. It is also a member of the Municipal Securities Rulemaking Board (“MSRB”) and the Securities Investor Protection Corporation (“SIPC”). As a member firm of FINRA, Bonds.com, Inc. is subject to all rules and regulations of FINRA, MSRB, SEC, and all states where it is registered. All sales representatives are, likewise, registered with FINRA and the states that require registration. All transactions in corporate bonds and municipal bonds are reportable to FINRA and MSRB, respectively. Bonds.com, Inc.is currently required to file monthly FOCUS Reports with FINRA and is subject to minimum net capital requirements on a continuous basis. Our disclosed trading system, BondsPRO, is subjected to regulation as an alternative trading system under Regulation ATS. Under Regulation ATS, the Company is required to follow additional reporting obligations and other limitations in the conduct of our business. Being regulated as an alternative trading system subject to Regulation ATS includes following requirements related to, but not limited to, access, fees, operating standards and record keeping. Additionally, we use the Internet as a distribution channel to provide services to our clients. A number of regulatory agencies have recently adopted regulations regarding customer privacy and the use of customer information by service providers. Additional laws and regulations relating to the Internet may be adopted in the future, including regulations regarding the pricing, taxation, content and quality of products and services delivered over the Internet. Complying with these laws and regulations is expensive and time consuming and could limit our ability to use the Internet as a distribution channel. Employees As of March 31, 2012, we had 28 full-time employees.Of these, 3 are executives with day-to-day management responsibilities, 17 are Relationship Managers and desk personnel who function as marketers and business account managers to assist us in acquiring and retaining clients, 8 are administrative staff covering operations, compliance, financial, technology and support functions.We consider our relationships with our employees to be good and have not experienced any interruptions of operations due to employee disagreements. 12 From time to time, the firm may enter into consulting agreements with individuals or firms to provide a specific and defined service. Additionally, in order to potentially expand segments of our business faster, the firm may enter into other strategic relationships. Additional Company Information We maintain an Internet website at www.bonds.com. Through our Internet website, we will make available, free of charge, the following reports as soon as reasonably practicable after electronically filing them with, or furnishing them to, the SEC: our annual report on Form 10-K; our quarterly reports on Form 10-Q; our current reports on Form 8-K; and amendments to those reports filed or furnished pursuant to Section 13(a) of the Exchange Act. Our Proxy Statements for our Annual Meetings are also available through our Internet website. You may also obtain copies of our reports without charge by writing to: Bonds.com Group, Inc., 529 Fifth Avenue, 8th Floor, New York City, NY 10017, Attention: Investor Relations. We intend to satisfy any disclosure requirement under Item 5.05 of Form 8-K relating to any future amendments to or waivers from any provision of our Code of Ethics that relate to one or more of the items set forth in Item 406(b) of Regulation S-K by describing such amendments and/or waivers on our above reference website within four business days following the date of a waiver or a substantive amendment. Information on our Internet website is not, and shall not be deemed to be, a part of this Annual Report or incorporated into any other filings we make with the SEC. You may read and copy any document we file with the SEC at the SEC’s public reference room at treet, NE, Room 1580, Washington, DC 20549. Please call the SEC at 1-800-SEC-0330 for information on the public reference room. The SEC maintains an Internet website that contains annual, quarterly and current reports, proxy and information statements and other information that issuers (including the Company) file electronically with the SEC. The SEC’s internet website is www.sec.gov. Our telephone number is 212-946-3980. 13 ITEM 1.A. RISK FACTORS Risks Related to Our Business Significant doubt exists concerning our ability to continue as a going concern The Company has five years of operating history. We have had operating losses, since operations began, and had a working capital deficiency of approximately $6.0 million, an accumulated deficit of approximately $45.0 million and a stockholders deficiency of approximately $5.0 million at December 31, 2011, all of which raises doubt about the Company’s ability to continue as a going concern. We expect to continue to incur operating losses, in the aggregate and on a per share basis. There is no assurance that we will be able to achieve or sustain positive cash flows or profitability and we may incur losses in future periods. If we are not able to achieve or sustain positive cash flows or profitability, our stock price may decline. Our independent auditors have expressed substantial doubt as to our ability to continue as a going concern. See Management’s Discussion and Analysis of Financial Condition - Going Concern elsewhere in this Annual Report. We face substantial competition that could reduce or prevent us from expanding our market share and harm our financial performance. The fixed-income securities industry generally, and the electronic financial services markets in which we operate in particular, are highly competitive, and we expect competition to intensify in the future. We will continue to compete with bond trading conducted directly between broker-dealers and their institutional and individual investor clients over the telephone, e-mail or electronically. In addition, our current and prospective competitors are numerous and include: ● traditional regional or primary dealer bond sales services; ● other multi-dealer trading companies; ● market data and information vendors; ● securities and futures exchanges; ● inter-dealer brokerage firms; ● electronic communications networks; ● technology, software, information and media or other companies that have existing commercial relationships with broker-dealers or institutional and individual customers and investors; and ● other electronic marketplaces that are not currently in the securities business. Many of our current and potential competitors are more established and substantially larger than we are, and have substantially greater market presence, as well as greater financial, engineering, technical, marketing and other resources. These competitors may aggressively augment their business and pricing model to enter into market segments in which we have a position today, potentially subsidizing any losses with profits from trading in other fixed-income or equity securities. In addition, many of our competitors offer a wider range of services, have broader name recognition and have larger customer bases than we do. Some of them may be able to respond more quickly to new or evolving opportunities, technologies and customer requirements than we can and may be able to undertake more extensive promotional activities. Any combination of our competitors may enter into joint ventures or consortia to provide services similar to those we provide. Current and new competitors can launch new platforms at a relatively low cost. Others may acquire the capabilities necessary to compete with us through acquisitions. We expect that we will potentially compete with a variety of companies with respect to each product or service we offer. If we are not able to compete successfully in the future, our business, financial condition and results of operations would be adversely affected. 14 Neither the sustainability of our current level of business nor our historical growth can be assured. Even if we do experience growth, we cannot assure you that we will grow profitably. The use of our BondsPRO electronic trading platform is relatively new. The success of our business strategy depends, in part, on our ability to maintain and expand the network of broker-dealers and liquidity providers as well as institutional and individual investor clients that use our electronic trading platform. Our business strategy also depends on increasing the use of our platform by these clients. Individuals at broker-dealers or institutional investors may have conflicting interests, which may discourage their use of our platform. Our plans to pursue other opportunities for revenue growth are at an early stage, and we cannot assure you that our plans will be successful or that we will actually proceed with them as described. Because we have a limited operating history, it is difficult to evaluate our business and prospects. Our current trading platform, BondsPRO, was launched in early 2010. As a result, we have only a limited operating history from which you can evaluate our business and our prospects. Also, as we evaluate and adjust our business strategy and focus to meet the demands of the market, there is no assurance our efforts will be successful. We expect to encounter risks and difficulties frequently experienced by early-stage companies in rapidly evolving industries, such as the electronic financial services industry. These risks and difficulties that are specific to our business or the electronic financial services industry are described throughout the Risk Factors in this Annual Report. If we are unsuccessful in addressing these risks or in executing our business strategy, our business, financial condition and results of operations may suffer. Decreases in trading volumes in the fixed-income markets generally or on our platform in particular could harm our business and profitability. We may experience decreases in overall trading volume in certain periods, and may experience decreases in trading volume in the future. Declines in the overall volume of fixed-income securities trading and in market liquidity generally, as well as declines in interest rate volatility, result in lower revenues from trading mark-ups for trades executed on our electronic trading platform. Likewise, decreases in volume in the segments of the fixed-income trading markets in which we operate, or shifts in trading volume to segments of clients which we have not penetrated, could result in lower trading volume on our platform and, consequently, lower income from mark ups and mark-downs. During periods of increased volatility in credit markets, the use of electronic trading platforms by market participants may decrease dramatically as institutional and individual investors may seek to obtain additional information during the trade process through conversations with broker-dealers. In addition, during rapidly moving markets, broker-dealers and liquidity providers may be less likely to post prices electronically. A decline in trading volumes on our platform for any reason may have a material adverse effect on our business, financial condition and results of operations. Our BondsPRO fee plans are different than those used by other fixed income electronic trading platforms and their impact may be difficult to evaluate. Our BondsPRO fee plans, which charge clients a nominal markup on each transaction rather than a monthly subscription fee or transaction fee are different than the fee plans currently utilized by other alternative trading systems. Since these fee plans are relatively new, we have not yet had the ability to evaluate their market acceptance and economic viability. In addition, we, from time to time, may introduce new mark-up plans or commission-based plans, which may include different fee structures than currently addressed in our business plan. We cannot assure you that our BondsPROfee plans will be fully accepted by our broker-dealer, institutional and/or individual clients or that these clients will accept any new fee plans adopted by us in the future. We also cannot assure that any new fee plans we may adopt in the future will result in an increase in the volume of transactions effected on our platform or that our revenues will increase as a result of the implementation of any such plans. Furthermore, resistance to our BondsPROfee plans and/or any new fee plans by more than a nominal portion of our clients could have a material adverse effect on our business, financial condition and results of operations. 15 We are exposed to risks resulting from non-performance by counterparties to transactions executed between our clients in which we act as an intermediary in matching back-to-back trades. We execute transactions between our clients and liquidity providers through our subsidiary Bonds.com Inc. We act as an intermediary in these transactions by serving as a trading counterparty to both the buyer and the seller in matching back-to-back trades, which are then settled through another brokerage firm that provides services to us in respect of clearing these trades. Settlement typically occurs within one to three trading days after the trade date. Cash settlement of the transaction occurs upon receipt or delivery of the underlying instrument that was traded. We are exposed to credit risk in our role as a trading counterparty to liquidity providers and institutional and individual clients executing trades. We are exposed to the risk that third parties that owe us money, securities or other assets will not perform their obligations. These parties may default on their obligations to us due to bankruptcy, lack of liquidity, operational failure or other reasons. Adverse movements in the prices of securities that are the subject of these transactions can increase our risk. Where the unmatched position or failure to deliver is prolonged there may also be regulatory capital charges required to be taken by us. There can be no assurance thatour policies and procedures will effectively mitigate our exposure to credit risk. If we experience significant fluctuations in our operating results or fail to meet revenues and earnings expectations, our stock price may fall rapidly and without advance notice. Due to our limited operating history, our evolving business model and the unpredictability of our industry, we may experience significant fluctuations in our operating results. We base our current and future expense levels and our investment plans on estimates of future revenues and future rate of growth. Our expenses and investments are, to a large extent, fixed and we expect that these expenses will increase in the future. We may not be able to adjust our spending quickly enough if our revenues fall short of our expectations. Our revenues and operating results may also fluctuate due to other factors, including: ● our ability to retain or attract new broker-dealers, liquidity providers and institutional and individual investor clients and attract new broker-dealers and institutional investor clients; ● our ability to drive an increase in use of our electronic trading platform by new and existing broker-dealer and institutional investor clients; ● changes in our pricing policies; ● the introduction of new features on our electronic trading platform; ● the effectiveness of our sales force; ● new product and service introductions by our competitors; ● fluctuations in overall market trading volume; ● technical difficulties or interruptions in our service; ● general economic conditions in our geographic markets; ● additional investment in our personnel, services or operations; and ● regulatory compliance costs. As a result, our operating results may fluctuate significantly, which could result in decreases in our stock price. 16 We may not be able to introduce enhanced versions of our electronic trading platform, new services and/or service enhancements in a timely or acceptable manner, which could harm our competitive position. Our business environment is characterized by rapid technological change, changing and increasingly sophisticated client demands and evolving industry standards. Our future will depend on our ability to develop and introduce new features to, and new versions of, our electronic trading platform. The success of new features and versions depends on several factors, including the timely completion, introduction and market acceptance of the features or versions. In addition, the market for our electronic trading platform may be limited if prospective clients require customized features or functions that we are unable or unwilling to provide. If we are unable to anticipate and respond to the demand for new services, products and technologies and develop new features and enhanced versions of our electronic trading platform that achieve widespread levels of market acceptance on a timely and cost-effective basis, it could have a material adverse effect on our business, financial condition and results of operations. As we enter new markets, we may not be able to successfully attract clients and adapt our technology and marketing strategy for use in those markets. We cannot assure you that we would be able to successfully adapt oursoftware and technology for use in other markets. Even if we were able to adapt our software and technology, we cannot assure you that we would be able to attract clients and compete successfully in any such new markets. We cannot assure you that our marketing efforts or our pursuit of any of these opportunities would be successful. If these efforts were not successful, we could realize less than expected earnings, which in turn could result in a decrease in the market value of our common stock. Furthermore, these efforts could divert management attention or inefficiently utilize our resources. Rapid technological changes may render our technology obsolete or decrease the attractiveness of our products and services to our broker-dealer and institutional and individual investor clients. We must continue to enhance and improve our electronic trading platform. The electronic financial services industry is characterized by increasingly complex systems and infrastructures and new business models. If new industry standards and practices emerge, our existing technology, systems and electronic trading platforms may become obsolete, or our existing business may be harmed. Our future success will depend on our ability to: ● enhance our existing products and services; ● develop and/or license new products and technologies that address the increasingly sophisticated and varied needs of our broker-dealer, liquidity provider and institutional and individual investor clients and prospective clients; and ● respond to technological advances and emerging industry standards and practices on a cost-effective and timely basis. Developing our electronic trading platforms and other technologies entails significant technical and business risks. We may use new technologies ineffectively or we may fail to adapt our electronic trading platforms, information databases and network infrastructure to broker-dealer, liquidity provider or institutional and individual investor client requirements or emerging industry standards. For example, our electronic trading platform functionality that allows searches and inquiries on bond pricing and availability is a critical part of our service, and it may become out-of-date or insufficient from our broker-dealer clients, liquidity providers’ or institutional and individual investor clients’ perspective and in relation to the inquiry functionality of our competitors’ systems. If we face material delays in introducing new services, products and enhancements, our broker-dealer, liquidity provider and institutional and individual investor clients may forego the use of our products and use those of our competitors. Further, the adoption of new Internet, networking or telecommunications technologies may require us to devote substantial resources to modify and adapt our services. We cannot assure you that we will be able to successfully implement new technologies or adapt our proprietary or licensed technology and transaction-processing systems to client requirements or emerging industry standards. We cannot assure you that we will be able to respond in a timely manner to changing market conditions or client requirements. 17 We depend on third-party suppliers for key products and services. We rely on a number of third parties to supply elements of our trading, information and other systems, as well as computers and other equipment, and related support and maintenance. We cannot assure you that any of these providers will be able to continue to provide these services in an efficient, cost-effective manner, if at all, or that they will be able to adequately expand their services to meet our needs. If we are unable to make alternative arrangements for the supply of critical products or services in the event of a malfunction of a product or an interruption in or the cessation of service by an existing service provider, our business, financial condition and results of operations could be materially adversely affected. In particular, we depend on two third-party vendors for our bond reference database, and we rely on InterDealer for the technology and hardware that operate our BondsPRO trading platform. Disruptions in the services provided by those third parties to us, including as a result of their inability or unwillingness to continue to license products that are critical to the success of our business at favorable terms or at all, could have a material adverse effect on our business, financial condition and results of operations. We also rely, and expect in the future to continue to rely, on third parties for various computer and communications systems, such as telephone companies, online service providers, data processors, and software and hardware vendors. Other third parties provide, for instance, our data center, telecommunications access lines and significant computer systems and software licensing, support and maintenance services. Any interruption in these or other third-party services or deterioration in their performance could impair the quality of our service. Although we do not currently have any reason for concern, we cannot be certain of the financial viability of all of the third parties on which we rely. We license software from third parties, much of which is integral to our electronic trading platforms and our business. We also hire contractors to assist in the development, quality assurance testing and maintenance of our electronic trading platform and other systems. Continued access to these licensors and contractors on favorable contract terms or access to alternative software and information technology contractors is important to our operations. Adverse changes in any of these relationships could have a material adverse effect on our business, financial condition and results of operations. We attempt to negotiate favorable pricing, service, confidentiality and intellectual property ownership or licensing and other terms in our contracts with our service providers. These contracts usually have multi-year terms. However, there is no guarantee that these contracts will not terminate and that we will be able to negotiate successor agreements or agreements with alternate service providers on competitive terms. Further, the existing agreements may bind us for a period of time to terms and technology that become obsolete as our industry and our competitors advance their own operations and contracts. Our success depends on maintaining the integrity of our electronic trading platform, systems and infrastructure; our computer systems may suffer failures, capacity constraints and business interruptions that could increase our operating costs and cause us to lose clients. In order to be successful, we must provide reliable, real-time access to our electronic trading platform for our broker-dealer, liquidity provider and institutional and individual investor clients. If our electronic trading platform is hampered by slow delivery times, unreliable service or insufficient capacity, our broker-dealer, liquidity provider and institutional and individual investor clients may decide to stop using our platform, which would have a material adverse effect on our business, financial condition and results of operations. As our operations grow in both size and scope, we will need to improve and upgrade our electronic trading platform and infrastructure to accommodate potential increases in order message volume and trading volume, the trading practices of new and existing clients, regulatory changes and the development of new and enhanced trading platform features, functionalities and ancillary products and services. The expansion of our electronic trading platform and infrastructure has required, and will continue to require, substantial financial, operational and technical resources. These resources will typically need to be committed well in advance of any actual increase in trading volumes and order messages. We cannot assure you that our estimates of future trading volumes and order messages will be accurate or that our systems will always be able to accommodate actual trading volumes and order messages without failure or degradation of performance. Furthermore, we use new technologies to upgrade our established systems, and the development of these new technologies also entails technical, financial and business risks. We cannot assure you that we will successfully implement new technologies or adapt our existing electronic trading platform, technology and systems to the requirements of our broker-dealer, liquidity provider and institutional and individual investor clients or to emerging industry standards. The inability of our electronic trading platform to accommodate increasing trading volume and order messages would also constrain our ability to expand our business. 18 Our trading system could experience operational failures which would be extremely detrimental to our business. We cannot assure you that we will not experience systems failures. Our electronic trading platform, computer and communication systems and other operations are vulnerable to damage, interruption or failure as a result of, among other things: ● an interruption in service from InterDealer; ● irregular or heavy use of our electronic trading platform during peak trading times or at times of unusual market volatility; ● disruptions of data flow to or from our system; ● power or telecommunications failures, hardware failures or software errors; ● human error; ● computer viruses, acts of vandalism or sabotage (and resulting potential lapses in security), both internal and external; ● natural disasters, fires, floods or other acts of God; ● acts of war or terrorism or other armed hostility; and ● loss of support services from third parties, including those to whom we outsource aspects of our computer infrastructure critical to our business. In the event that any of our systems, or those of our third-party providers, fail or operate slowly, it may cause any one or more of the following to occur: ● unanticipated disruptions in service to our clients; ● slower response times or delays in our clients’ trade execution; ● incomplete or inaccurate accounting, recording or processing of trades; ● financial losses and liabilities to clients; ● litigation or other claims against us, including formal complaints to industry regulatory organizations; and ● regulatory inquiries, proceedings or sanctions. Any system failure or other circumstance that causes an interruption in service or decreases the responsiveness of our service, including failures caused by client error or misuse of our systems, could damage our reputation, business and brand name and lead our broker-dealer, liquidity provider and institutional and individual investor clients to decrease or cease their use of our electronic trading platform. In these circumstances, our back-up systems or disaster recovery plans may not be adequate. Similarly, although many of our contracts with our service providers require them to have disaster recovery plans, we cannot be certain that these will be adequate or implemented properly. In addition, our business interruption insurance may not adequately compensate us for losses that may occur. We also cannot assure you that we or our third party providers have sufficient personnel to properly respond to system problems. We internally support and maintain many of our computer systems and networks, including those underlying our electronic trading platform and website. Our failure to monitor or maintain these systems and networks or, if necessary, to find a replacement for this technology in a timely and cost-effective manner would have a material adverse effect on our business, financial condition and results of operations. 19 If our security measures are breached and unauthorized access is obtained to our electronic trading platform, broker-dealers and institutional investors may become hesitant to use, or reduce or stop their use of our trading platform. Our electronic trading platform involves the storage and transmission of our clients’ proprietary information as well as the transfer of that information to our clearing agent. The secure transmission of confidential information over public networks is a critical element of our operations. Security breaches could expose us to a risk of loss of this information, litigation and possible liability. If our security measures are breached as a result of third-party action, employee error, malfeasance or otherwise, and, as a result, someone obtains unauthorized access to trading or other confidential information, our reputation could be damaged, our business may suffer and we could incur significant liability. Because techniques used to obtain unauthorized access or to sabotage computer systems change frequently and generally are not recognized until launched against a target, we may be unable to anticipate these techniques or to implement adequate preventive measures. If an actual, threatened or perceived breach of our security occurs, the market perception of the effectiveness of our security measures could be harmed and could cause broker-dealers, liquidity providers and clients to reduce or stop their use of our electronic trading platform. We may be required to expend significant resources to protect against the threat of security breaches or to alleviate problems, including reputational harm and litigation, caused by any breaches. Although we intend to continue to implement industry-standard security measures, we cannot assure you that those measures will be sufficient. We may not be able to protect our intellectual property rights or technology effectively, which would allow competitors to duplicate or replicate our electronic trading platform. This could adversely affect our ability to compete. Intellectual property is critical to our success and ability to compete, and if we fail to protect our intellectual property rights adequately, our competitors might gain access to our technology. We will rely primarily on a combination of copyright, trademark and trade secret laws in the United States and any other jurisdictions in which we conduct business in the future, as well as license agreements, third-party non-disclosure and other agreements and other contractual provisions and technical measures to protect our intellectual property rights. We attempt to negotiate beneficial intellectual property ownership provisions in our contracts and also require employees, consultants, advisors and collaborators to enter into confidentiality and assignment agreements in order to protect the confidentiality of our proprietary information. However, laws and our contractual terms may not be sufficient to protect our technology from unlawful use or theft by third parties. For instance, a third party might reverse engineer or otherwise obtain and use our technology without our permission and without our knowledge, thereby infringing our rights and allowing competitors to duplicate or replicate our products. We may have legal or contractual rights that we could assert against illegal use of our intellectual property rights, but lawsuits claiming infringement or misappropriation are complex and expensive, and the outcome would not be certain. In addition, the laws of some countries in which we may in the future provide our services may not protect software and intellectual property rights to the same extent as the laws of the United States. Defending against intellectual property infringement or other claims could be expensive and disruptive to our business. If we are found to infringe the proprietary rights of others, we could be required to redesign our products, pay royalties or enter into license agreements with third parties. In the technology industry, there is frequent litigation based on allegations of infringement or other violations of intellectual property rights. As the number of participants in our market increases and the number of patents and other intellectual property registrations increases, the possibility of an intellectual property claim against us grows. Although we have not been the subject of a material intellectual property dispute, we cannot assure you that a third party will not assert in the future that our technology or the manner in which we operate our business violates its intellectual property rights. From time to time, in the ordinary course of our business, we may become subject to legal proceedings and claims relating to the intellectual property rights of others, and we expect that third parties may assert intellectual property claims against us, particularly as we expand the complexity and scope of our business, the number of electronic trading platforms increases and the functionality of these platforms further overlaps. Any claims, whether with or without merit, could: ● be expensive and time-consuming to defend; ● prevent us from operating our business, or portions of our business; 20 ● cause us to cease developing, licensing or using all or any part of our electronic trading platform that incorporates the challenged intellectual property; ● require us to redesign our products or services, which may not be feasible; ● result in significant monetary liability; ● divert management’s attention and resources; and ● require us to pay royalties or enter into licensing agreements in order to obtain the right to use necessary technologies, which may not be possible on commercially reasonable terms. We license a substantial amount of intellectual property from third parties. Although we attempt to negotiate beneficial representations, warranties and indemnification provisions from such third party licensors, we cannot assure you that such provisions will adequately protect us from any potential infringement claims made against us as a result of the use of such licensed intellectual property. We cannot assure you that third parties will not assert infringement claims against us and/or the third parties from which we have obtained licenses in the future with respect to our electronic trading platform or any of our other current or future products or services or that any such assertion will not require us to cease providing such services or products, try to redesign our products or services, enter into royalty arrangements, if available, or engage in litigation that could be costly to us. Any of these events could have a material adverse effect on our business, financial condition and results of operations. Protection of our “Bonds.com” domain name. We became the registered holder of the domain name “Bonds.com” in September 2007. Our current business plan is based, in part, on realizing the value of our domain name. We believe that the “Bonds.com” domain name allows us to market our business by directing potential customers directly to our website. Under current domain name registration practices, no one else can obtain an identical domain name, but someone might obtain a similar name, or the identical name with a different suffix (e.g. “.org”) or with a country designation. The regulation of domain names in the United States and in foreign countries is subject to change, and we may be unable to prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our domain name or names; particularly since we anticipate that it could be difficult to protect any trademark rights we claim in the name “Bonds.com.” The Trademark Trial and Appeal Board of the United States Patent and Trademark Office (USPTO) in the matter In re CyberFinancial.Net, Inc. in August 2002 held that Bonds.com is generic and not registrable as a trademark. As a result, it is likely that we would not be able to obtain a trademark registration with the USPTO to protect our domain name under U.S. trademark laws. In the event that we are unable to protect our domain name under U.S. trademark laws it would be more difficult to prevent others from doing business under names similar to Bonds.com, which could dilute the value of our domain name and have a material adverse effect on our business. If we are unable to enter into additional marketing and strategic alliances or if our current strategic alliances are not successful, we may not maintain the current level of trading or generate increased trading on our trading platform. From time to time, we may enter into strategic alliances that will enable us to enter new markets, provide products or services that we do not currently offer or otherwise enhance the value of our platform to our clients. Entering into joint ventures and alliances entails risks, including: ● difficulties in developing and expanding the business of newly-formed joint ventures; ● exercising influence over the activities of joint ventures in which we do not have a controlling interest; and ● potential conflicts with or among our joint venture or alliance partners. 21 We cannot assure you that we will be able to enter into new strategic alliances on terms that are favorable to us, or at all. These arrangements, if entered into, may not generate the expected number of new clients or increased trading volume we are seeking. Unsuccessful joint ventures or alliances could have a material adverse effect on our business, financial condition and results of operations. If we acquire or invest in other businesses, products or technologies, we may be unable to integrate them with our business, our financial performance may be impaired or we may not realize the anticipated financial and strategic goals for any such transactions. If appropriate opportunities present themselves, we may acquire or make investments in businesses, products or technologies that we believe are strategic. We may not be able to identify, negotiate or finance any future acquisition or investment successfully. Even if we do succeed in acquiring or investing in a business, product or technology, such acquisitions and investments involve a number of risks, including: ● we may find that the acquired company or assets do not further our business strategy, or that we overpaid for the company or assets, or the economic conditions underlying our acquisition decision may change; ● we may have difficulty integrating the acquired technologies or products with our existing electronic trading platform, products and services; ● we may have difficulty integrating the operations and personnel of the acquired business, or retaining the key personnel of the acquired business; ● there may be client confusion if our services overlap with those of the acquired company; ● our ongoing business and management’s attention may be disrupted or diverted by transition or integration issues and the complexity of managing geographically or culturally diverse enterprises; ● we may have difficulty maintaining uniform standards, controls, procedures and policies across locations; ● an acquisition may result in litigation from terminated employees or third parties; and ● we may experience significant problems or liabilities associated with product quality, technology and legal contingencies. These factors could have a material adverse effect on our business, financial condition, results of operations and cash flows, particularly in the case of a larger acquisition or multiple acquisitions in a short period of time. From time to time, we may enter into negotiations for acquisitions or investments that are not ultimately consummated. Such negotiations could result in significant diversion of management time, as well as out-of-pocket costs. The consideration paid in connection with an investment or acquisition also affects our financial results. If we were to proceed with one or more significant acquisitions in which the consideration included cash, we could be required to use a substantial portion of our available cash to consummate any acquisition. To the extent we issue shares of capital stock or other rights to purchase capital stock, including options or other rights, existing stockholders may be diluted and earnings per share may decrease. In addition, acquisitions may result in the incurrence of debt, large one-time write-offs, such as acquired in-process research and development costs, and restructuring charges. They may also result in goodwill and other intangible assets that are subject to impairment tests, which could result in future impairment charges. 22 We have concluded that our disclosure controls and procedures are not effective and there are material weaknesses in our internal controls over financial reporting. We have concluded that our disclosure controls and procedures are not effective and there are material weaknesses in our internal controls over financial reporting. The ineffectiveness of our disclosure controls and procedures results in a risk that information required to be disclosed in reports filed by the Company under the Exchange Act, such as this annual report, quarterly reports on Form 10-Q and current reports on Form 8-K, may not be recorded, summarized and reported within the time periods specified by SEC’s the rules and forms or at all. In the past, we have not filed reports on Form 8-K, Form 10-K and Form 10-Q within the time periods required, and we have restated reports filed on Form 10-Q. A material weakness in our internal controls over financial reporting is a control deficiency, or a combination of control deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of annual or interim financial statements would not be prevented or detected. Until this deficiency in our internal control over financial reporting is remediated, there is reasonable possibility that a material misstatement to our annual or interim consolidated financial statements could occur and not be prevented or detected by our internal controls in a timely manner. If we are unable to achieve and maintain effective disclosure controls and procedures and internal controls over financial reporting, investors could lose confidence in our public disclosure and financial statements and our company. Additionally, if we fail to make required filings with the SEC or our filings contain material misstatements or omissions, we may face removal from the OTC Bulletin Board and civil and regulatory liability.In this regard, we have been delinquent in filing two Form 10-K’s during the last 24 months.If we are delinquent (after taking into account any grace period under SEC rules) in the filing or another quarterly or annual report in the next 12 months, we will be removed from the OTC Bulletin Board. The foregoing may have a material adverse effect on our business, stock price and financial position. We are limited in ability to use our U.S. net operating loss carry-forwards. As of December 31, 2011, we had U.S. net operating loss carry-forwards of approximately $32.0million that will begin to expire in 2031. A net operating loss carry-forward enables a company to apply net operating losses incurred during a current period against future periods’ profits in order to reduce tax liability in those future periods. Section 382 of the Internal Revenue Code provides that when a company undergoes an “ownership change,” that company’s use of its net operating losses is limited annually in each subsequent year. An “ownership change” occurs when, as of any testing date, the sum of the increases in ownership of each shareholder that owns five percent or more of the value of a company’s stock as compared to that shareholder’s lowest percentage ownership during the preceding three-year period exceeds 50 percentage points. For purposes of this rule, certain shareholders who own less than five percent of a company’s stock are aggregated and treated as a single five-percent shareholder. The Company's management has not performed this analysis, but based on the various issuances of equity during the last two fiscal years, the Company believes that the utilization of its net operating loss carryforwards will be limited. The issuance or repurchase of a significant number of shares of stock or purchases or sales of stock by significant shareholders could result in an additional “ownership change.” For, example, we may issue a substantial number of shares of our stock in connection with offerings, acquisitions and other transactions in the future and we could repurchase a significant number of shares in connection with a stock repurchase program, although no assurance can be given that any such offering, acquisition, other transaction or repurchase program will be undertaken. In addition, the exercise of outstanding options, rights or warrants to purchase shares of our common stock may require us to issue additional shares of our common stock. The extent of the actual future use of our U.S. net operating loss carry-forwards is subject to inherent uncertainty because it depends on the amount of otherwise taxable income we may earn. We cannot give any assurance that we will have sufficient taxable income in future years to use any of our federal net operating loss carry-forwards before they would otherwise expire. We are dependent on our management team, and the loss of any key member of this team may prevent us from implementing our business plan in a timely manner. Our success depends largely upon the continued services of our executive officers and other key personnel. These individuals or the Company may terminate employment at any time. Any loss or interruption of their services could result in our inability to manage our operations effectively and/or pursue our business strategy. Because competition for our employees is intense, we may not be able to attract and retain the highly skilled employees we need to support our business. We strive to provide high-quality services that will allow us to establish and maintain long-term relationships with our broker-dealer, liquidity provider and institutional and individual investor clients. Our ability to provide these services and maintain these relationships, as well as our ability to execute our business plan generally, depends in large part upon our employees. We must attract and retain highly qualified personnel. Competition for these personnel is intense, especially for software engineers with extensive experience in designing and developing software and Internet-related services, hardware engineers, technicians, product managers, marketing associates and senior sales executives. 23 We believe that the market for qualified personnel has grown more competitive in recent periods as electronic commerce has experienced growth. We also believe that domestic and international labor markets have tightened in concert with the continuing recovery in general economic conditions. Many of the companies with which we compete for experienced personnel have greater resources than we have and are longer established in the marketplace. In addition, in making employment decisions, particularly in the Internet, high-technology and financial services industries, job candidates often consider the total compensation package offered, including the value of the stock-based compensation they are to receive in connection with their employment. Significant volatility in the price of our common stock may adversely affect our ability to attract or retain key employees. The requirement to record as compensation expense the fair value of granted options may discourage us from granting the size or type of stock-based compensation that job candidates may require to join our company. We cannot assure you that we will be successful in our efforts to recruit and retain the required personnel. The failure to attract new personnel or to retain and motivate our current personnel may have a material adverse effect on our business, financial condition and results of operations. Our business is subject to increasingly extensive government and other regulation and our relationships with our broker-dealer clients may subject us to increasing regulatory scrutiny. The financial industry is extensively regulated by many governmental agencies and self-regulatory organizations, including the SEC, FINRA and various state agencies and regulatory authorities. As a matter of public policy, these regulatory bodies are responsible for safeguarding the integrity of the securities and other financial markets and protecting the interests of investors in those markets. These regulatory bodies have broad powers to promulgate and interpret, investigate and sanction non-compliance with their laws, rules and regulations. Most aspects of our broker-dealer and investment advisory subsidiaries are highly regulated, including: ● the way we deal with our clients; ● our capital requirements; ● our financial and regulatory reporting practices; ● required record-keeping and record retention procedures; ● the licensing of our employees; and ● the conduct of our directors, officers, employees and affiliates. We cannot assure you that we and/or our directors, officers and employees will be able to fully comply with these laws, rules and regulations. If we fail to comply with any of these laws, rules or regulations, we may be subject to censure, fines, cease-and-desist orders, suspension of our business, suspensions of personnel or other sanctions, including revocation of our membership in FINRA and registration as a broker-dealer. We have one major operating subsidiary, Bonds.com, Inc. Bonds.com, Inc. is subject to U.S. regulations, including federal and state securities laws and regulations, as a registered broker-dealer and as an alternative trading system, respectively, which prohibit repayment of borrowings from the Company or affiliates, paying cash dividends, making loans to the Company or affiliates or otherwise entering into transactions that result in a significant reduction in regulatory net capital or financial resources, without prior notification to or approval from such subsidiary’s principal regulator. Changes in laws or regulations or in governmental policies, including the rules relating to the maintenance of specific levels of net capital applicable to our broker-dealer subsidiary, could have a material adverse effect on our business, financial condition and results of operations. Our industry has been and is subject to continuous regulatory changes and may become subject to new regulations or changes in the interpretation or enforcement of existing regulations, which could require us to incur significant compliance costs or cause the development of affected markets to become impractical. In addition, as we expand our business into new markets, it is likely that we will be subject to additional laws, rules and regulations. We cannot predict the extent to which any future regulatory changes may adversely affect our business and operations. 24 Our disclosed trading system, BondsPRO, is subjected to regulation as an alternative trading system under Regulation ATS. Under Regulation ATS, the Company is required to follow additional reporting obligations and other limitations on the conduct of our business, many of which could be material. Being regulated as an alternative trading system subject to Regulation ATS includes following requirements related to, but not limited to, access, fees, operating standards and record keeping. The activities and consequences described above may result in significant distractions to our management and could have a material adverse effect on our business, financial condition and results of operations. We expect to expand our operations outside of the United States; however, we may face special economic and regulatory challenges that we may not be able to meet. We plan to expand our operations throughout Europe and South and Central America and other regions. There are certain risks inherent in doing business in international markets, particularly in the financial services industry, which is heavily regulated in many jurisdictions outside the United States. These risks include: ● less developed technological infrastructures and generally higher costs, which could result in lower client acceptance of our services or clients having difficulty accessing our trading platform; ● difficulty in obtaining the necessary regulatory approvals for planned expansion, if at all, and the possibility that any approvals that are obtained may impose restrictions on the operation of our business; ● the inability to manage and coordinate the various regulatory requirements of multiple jurisdictions that are constantly evolving and subject to unexpected change; ● difficulties in staffing and managing foreign operations; ● fluctuations in exchange rates; ● reduced or no protection for intellectual property rights; ● seasonal reductions in business activity; and ● potentially adverse tax consequences. Our inability to manage these risks effectively could adversely affect our business and limit our ability to expand our international operations, which could have a material adverse effect on our business, financial condition and results of operations. We will require additional capital to continue operations. We cannot predict our future sources of capital or our ability to obtain additional financing. If we cannot raise such capital, we may be forced to curtail or cease operations. Our business is dependent upon the availability of adequate funding and regulatory capital under applicable regulatory requirements. Historically, we have satisfied these needs primarily through equity and debt financing. Our ability to continue operations and grow our business depends on our continued ability to raise additional funds and generate our targeted revenues. We will need to raise additional funds to satisfy our working capital needs. Additionally, we may in the future need to raise additional funds to, among other things: ● support more rapid growth of our business; ● develop new or enhanced services and products; 25 ● respond to competitive pressures; ● acquire complementary companies or technologies; ● enter into strategic alliances; ● increase the regulatory net capital necessary to support our operations; ● respond to unanticipated capital requirements; and ● fund ongoing litigation. As of May 15, 2012, the Company had cash on hand of approximately $0.6 million and liquid deposits with clearing organizations of $3.2 million. We intend to use the majority of these funds for working capital purposes. We may not be able to obtain additional financing in amounts or on terms acceptable to us, if at all. If sufficient funds are not available or are not available on terms acceptable to us, our ability to meet our working capital requirements, fund our expansion, take advantage of acquisition opportunities, develop or enhance our services or products, or otherwise respond to competitive pressures would be significantly limited. These limitations could have a material adverse effect on our business, financial condition and results of operations. Currently, our short term assets are less than our short term liabilities and, therefore, we have negative net working capital. For this reason and others, there is substantial doubt about our ability to continue as a going concern. As of May 15, 2012, our cash balance was approximately $0.6 and we had approximately$7.9 million of accounts payable and accrued expenses, and convertible debt in the principal amount of $400,000payable on demand and otherwise maturing in October 2013. Compliance with changing laws and regulations relating to corporate governance and public disclosure has resulted, and will continue to result, in the incurrence of additional expenses associated with being a public company. New and changing laws and regulations, impose stricter corporate governance requirements and greater disclosure obligations. They have had the effect of increasing the complexity and cost of our corporate governance compliance, diverting the time and attention of our management from revenue-generating activities to compliance activities and increasing the risk of personal liability for our board members and executive officers involved in our corporate governance process. Our efforts to comply with evolving laws and regulations has resulted in increased general and administrative expenses and increased professional fees. In addition, it may become more difficult and expensive for us to obtain director and officer liability insurance. These laws and regulations may impose obligations that will increase the legal and financial costs required to consummate a business combination and increase the time required to complete a transaction. Further, in order to meet the new corporate governance and disclosure obligations, we have been taking, and will continue to take, steps to improve our controls and procedures and related corporate governance policies and procedures to address compliance issues and correct any deficiencies that we may discover. As a public company, we are required to comply with Section 404(a) of the Sarbanes-Oxley Act. We cannot be certain as to the timing of completion of our evaluation, testing and remediation actions or the impact of the same on our operations. Furthermore, upon completion of this process, we may identify control deficiencies of varying degrees of severity that remain un-resolved. As a public company, we will be required to report, among other things, control deficiencies that constitute a “material weakness.” A “material weakness” is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. If we fail to implement the requirements of Section 404(a) in a timely manner, we might be subject to sanctions or investigation by regulatory agencies such as the SEC. In addition, failure to comply with Section 404(a) or the report by us of a material weakness and remediation thereof may cause investors to lose confidence in our financial statements and the trading price of our common stock may decline. If we fail to remedy any material weakness, our financial statements may be inaccurate, our access to the capital markets may be restricted and the trading price of our common stock may decline. 26 We are subject to important restrictive covenants under an agreement with a strategic partner. Our Licensing and Services Agreement with UBS Securities LLC prohibits us from soliciting certain prospective customers during the term of such agreement and for a period of one year thereafter. Additionally, such agreement prohibits us, during the term of such agreement and for a period of six months after the termination of such agreement by the Company or by UBS Securities LLC for certain reasons, from licensing BondsPRO on a white label or private label basis or otherwise permitting any other party to use BondsPRO in the same manner as anticipated to be used by UBS Securities LLC. If we do not realize the anticipated benefits from this agreement with UBS Securities LLC or the agreement is terminated under certain circumstances, these restrictive covenants would prevent us from seeking alternative strategic partners to fulfill the same role anticipated to be fulfilled by UBS Securities LLC, would prevent us from pursuing certain customers and would prevent us from pursuing other possible business opportunities for a meaningful period of time. Given the speed at which our industry is developing and the competitive disadvantage of being required not to pursue certain clients or opportunities while our competitors do, such restrictions could have a material adverse impact on our business if the strategic relationship with UBS Securities LLC is not successful. We are subject to the risks of litigation and securities laws liability. Many aspects of our business, and the businesses of our clients, involve substantial risks of liability. Dissatisfied clients may make claims regarding quality of trade execution, improperly settled trades, mismanagement or even fraud against their service providers. We and our clients may become subject to these claims as the result of failures or malfunctions of our electronic trading platform and services provided by us. We could incur significant legal expenses defending claims, even those without merit. An adverse resolution of any lawsuits or claims against us could have a material adverse effect on our business, financial condition and results of operations. Risks Related to Our Industry If the use of electronic trading platforms does not become a reasonably accepted method for trading fixed income securities, we will not be able to achieve our business objectives. The success of our business plan depends on our ability to create an electronic trading platform for a wide range of fixed-income products. Historically, fixed-income securities markets operated through telephone communications between institutional and individual investors and broker-dealers. The utilization of our products and services depends on the acceptance, adoption and growth of electronic means of trading securities. We cannot assure you that the use of electronic trading platforms for the trading of securities will be accepted at such level as would be required for us to achieve our business objectives. Economic, political and market factors beyond our control could reduce demand for our services and harm our business, and our profitability could suffer. The global financial services business is, by its nature, risky and volatile and is directly affected by many national and international factors that are beyond our control. Any one of these factors may cause a substantial decline in the U.S. and global financial services markets, resulting in reduced trading volume. These events could have a material adverse effect on our business, financial condition and results of operations. These factors include: ● economic and political conditions in the United States and elsewhere; ● adverse market conditions, including unforeseen market closures or other disruptions in trading; ● actual or threatened acts of war or terrorism or other armed hostilities; ● concerns over inflation and weakening consumer confidence levels; ● the availability of cash for investment by mutual funds and other wholesale and retail investors; 27 ● the level and volatility of interest and foreign currency exchange rates; and ● legislative and regulatory changes. Any one or more of these factors may contribute to reduced activity and prices in the securities markets generally. Our revenues and profitability are likely to decline significantly during periods of stagnant economic conditions or low trading volume in the U.S. and global financial markets. Risk Relating to our Common Stock Since our common stock is quoted on a service, its stock price may be subject to wide fluctuations. Our common stock is not currently listed on any exchange; but it is authorized for quotation on the OTC Bulletin Board. Accordingly, the market price of our common stock is likely to be highly volatile and could fluctuate widely in price in response to various factors, many of which are beyond our control, including the following: ● technological innovations or new products and services by us or our competitors; ● intellectual property disputes; ● additions or departures of key personnel; ● sales of our common stock; ● our ability to execute our business plan; ● operating results that fall below expectations; ● loss of any strategic relationship; ● industry developments; ● economic and other external factors; and ● period-to-period fluctuations in our financial results. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our common stock. Because we do not expect to pay dividends in the foreseeable future, any return on investment may be limited to the value of our common stock. We have never paid cash dividends on our common stock and do not anticipate doing so in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as our board of directors may consider relevant. If we do not pay dividends, a return on an investment in our common stock will only occur if our stock price appreciates. Because we have become public by means of a reverse merger, we may not be able to attract the attention of major brokerage firms. There may be risks associated with our becoming public through a “reverse merger.” Securities analysts of major brokerage firms may not provide coverage of us. No assurance can be given that brokerage firms will, in the future, assign analysts to cover the Company or want to conduct any secondary offerings on our behalf. 28 Because our common stock may be deemed a “penny stock,” investors may find it more difficult to sell their shares. Our common stock may be subject to the “penny stock” rules adopted under Section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock trades at less than $5.00 per share or that have tangible net worth of less than $5.0 million ($2.0 million if the company has been operating for three or more years) and are not quoted on an exchange. These rules require, among other things, that brokers who trade a penny stock to persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. Remaining subject to the penny stock rules for any significant period could have an adverse effect on the market, if any, for our securities. If our securities are subject to the penny stock rules, investors will find it more difficult to dispose of our securities. Furthermore, for companies whose securities are traded in the OTC Bulletin Board, it is more difficult to obtain accurate quotations, obtain coverage for significant news events (because major wire services generally do not publish press releases about such companies), and obtain needed capital. 29 If there are large sales of a substantial number of shares of our common stock, our stock price may significantly decline. If our stockholders sell substantial amounts of our common stock in the public market, including shares issued upon the exercise of outstanding options and warrants, the market price of our common stock could fall. These sales also may make it more difficult for us to sell equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. If we raise additional funds through the issuance of equity securities, or determine in the future to register additional common stock, existing stockholders’ percentage ownership will be reduced, they will experience dilution which could substantially diminish the value of their stock and such issuance may convey rights, preferences or privileges senior to existing stockholders’ rights which could substantially diminish their rights and the value of their stock. We may issue shares of common stock for various reasons and may grant additional stock options to employees, officers, directors and third parties. If our board determines to register for sale to the public additional shares of common stock or other debt or equity securities in any future financing or business combination, a material amount of dilution can be expected to cause the market priceof the common stock to decline. One of the factors which generally affect the market price of publicly traded equity securities is the number of shares outstanding in relationship to assets, net worth, earnings or anticipated earnings. Furthermore, the public perception of future dilution can have the same effect even if actual dilution does not occur. In order for us to obtain additional capital or complete a business combination, we may find it necessary to issue securities, including but not limited to debentures, options, warrants or shares of preferred stock, conveying rights senior to those of the holders of common stock. Those rights may include voting rights, liquidation preferences and conversion rights. To the extent senior rights are conveyed, the value of the common stock may decline. There are a large number of shares of our common stock underlying options, warrants, convertible promissory notes,convertible preferred stock and other rights that may beissued in the future, and the issuance of these shares of common stock may depress the market price of our common stock and cause immediate, and substantial dilution to our existing stockholders. As of May 15, 2012, we had approximately 104.4 million shares of common stock issued and outstanding and outstanding options, warrants and convertible securities and other rights which are exercisable or convertible for an aggregate of approximately up to962,514,000 million additionalshares of common stock. Of these options, warrants and convertible securities approximately 729,000,000 shares may be issued at an exercise or conversion price of $0.07 per share, and the balance at exercise or conversion prices between $0.075 and $0.66. A significant portion of the shares issuable upon exercise or conversion of such options, warrants and convertible securities and other rights may be sold without restriction pursuant to Rule 144 or are the subject of registration rights in favor of the holders. Both the issuance of these shares and the subsequent resale of these shares may adversely affect the market price of our common stock. Additionally, the existence of these options, warrants, convertible securities and other rights results in substantial dilution to the ownership interests of common stockholders. ITEM 1B . UNRESOLVED STAFF COMMENTS None. ITEM 2 . PROPERTIES New York City, New York The Company is a party to a short-term lease for temporary office space in New York, New York. Subsequent to year end, the Company signed a Sub-Sublease Agreement for office space in New York, New York, which will be our new headquarters. 30 Boca Raton, Florida As part of its strategic plan, the Company moved its headquarters from Florida to New York in 2010. The Company has since closed the Florida office, but is still obligated under the lease through December 31, 2012. ITEM 3.LEGAL PROCEEDINGS On January 12, 2009, the Company learned that Duncan-Williams, Inc. (“Duncan-Williams”) filed a complaint against the Company and its subsidiaries in the United States District Court for the Western District of Tennessee, Western Division, under an alleged breach of contract arising from the Company’s previous relationship with Duncan-Williams. Duncan-Williams is seeking monetary damages for alleged breach of contract, a declaration of ownership relating to certain intellectual property and an accounting of income earned by the Company. It is the Company’s position that Duncan-Williams’ claims are without merit because, among other things, the Company did not breach any contract with Duncan-Williams and any alleged relationship that the Company had with Duncan-Williams was in fact terminated by the Company on account of Duncan-Williams’ breach and bad faith. The Company plans to defend against the claims accordingly. On February 20, 2009, the Company filed a motion to dismiss the complaint on the grounds that, among other reasons, the parties agreed toarbitrate the dispute. On October 23, 2009, the court granted in part the Company’s motion and entered an order staying the action pending arbitration between the parties. Such order does not affect the substantive and/or procedural rights of the parties to proceed before the court at a later date, or any rights the Company or Duncan-Williams may have, if any, to seek arbitration. The Company received a letter dated June 18, 2010 from Duncan-Williams’ counsel requesting arbitration. On July 13, 2010, the Company responded in a letter to Duncan-Williams indicating that due to vacations and scheduling conflicts, the timeline offered to the Company was not acceptable. The Company further responded to Duncan-Williams that it did not agree with certain interpretations of Duncan-Williams relating to the arbitration procedure. The Company did not hear further from Duncan-Williams until December 3, 2010, when Duncan-Williams filed a motion to lift the stay issued on October 23, 2009 and to litigate the dispute in the United States District Court for the Western District of Tennessee. On December 20, 2010, counsel for the Company filed a response to Duncan-Williams’ motion, objecting to litigating the dispute in court and supporting the Company’s claims that it is prepared to arbitrate. On December 27, 2010, Duncan-Williams filed a reply to the Company’s response. On February 11, 2011 the United States District Court for the Western District of Tennessee issued an Order Denying Motion To Lift Stay and the Company on February 22, 2011 sent a letter to Duncan Williams counsel stating that the Company is prepared to move forward with the arbitration. Duncan Williams has contacted the Company to propose a settlement of this matter. PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market for Common Stock Our common stockhas historically beenquoted on the OTC Bulletin Board under the symbol “BDCG.OB.” The market for our common stock is limited and subject to volatility. There is no certainty that our common stock will continue to be quoted on the OTC Bulletin Board or that any liquidity exists for our shareholders. As of the date this Annual Report on Form 10-K is being filed, our common stock has been removed from the OTC Bulletin Board for failure to file this Annual Report within the applicable grace period. We anticipate our commn stock will resume quotation on the OTC Bulletin Board after this filing is made, though there can be no assurance that will be the case. The following table contains information about the range of high and low closing prices for our common stock for each quarterly period indicated during the last two fiscal years based upon reports of transactions on the OTC Bulletin Board. Fiscal Quarter End Low High March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ March 31, 2011 $ $ June 30, 2011 $ $ September 30, 2011 $ $ December 31, 2011 $ $ March 31, 2012 $ $ 31 The source of these high and low prices was the OTC Bulletin Board. These quotations reflect inter-dealer prices, without retail mark-up, markdown or commissions and may not represent actual transactions. The high and low prices listed have been rounded up to the next highest two decimal places. It is anticipated that the market price of our common stock will be subject to significant fluctuations in response to variations in our quarterly operating results, general trends in the market for the products we distribute the volume of shares sought to be purchased or sold, and other factors, many of which we have little or no control over. In addition, broad market fluctuations, as well as general economic, business and political conditions, may adversely affect the market for our common stock, regardless of our actual or projected performance. On December 31, 2011, the closing price of our common stock as reported by the OTC Bulletin Board was $0.05 per share. On March 31, 2012, the closing price of our common stock as reported by the OTC Bulletin Board was $0.07 per share. Holders of Our Common Stock As of March 31, 2012, we had174 stockholders of record. Dividends and Dividend Policy Our Certificate of Incorporation contains significant restrictions on our ability to declare or pay dividends on our shares of common stock. We are prohibited from declaring or paying dividends on shares of our common stock without the consent of holders of our preferred stock and then only if we have first paid required preferential dividends to such holders. Additionally, the Delaware General Corporation Law prohibits us from declaring dividends where, after giving effect to the distribution of the dividend: ● we would not be able to pay our debts as they become due in the usual course of business; or ● our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution. We have not paid any dividends on our common stock. We currently intend to retain any earnings for use in our business, and therefore do not anticipate paying cash dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans At the end of our fiscal year ended December 31, 2011, and as of the date of this Annual Report, we have options outstanding under our 2006 Equity Plan, which has not been approved by stockholders, for the purchase of 10,888,538 shares of common stock at a weighted average exercise price of $0.38 per share. Additionally, on February 2, 2011, our Board of Directors adopted our 2011 Equity Plan, which has not been approved by stockholders, and on May 10, 2012 our Board of Directors adopted an amendment to our 2011 Equity Plan to increase the number of shares available for issuance.The 2011 Equity Plan provides for the issuance of up to 125,000,000 shares of our common stock.As of May 15, 2012, options with respect to 124,634,840 shares of our common stock have been issued under the 2011 Equity Plan. 32 The following table provides information about the Company’s common stock that may be issued upon the exercise of stock options under all of our equity compensation plans in effect as of December 31, 2011. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plan (excluding securities reflected in column (a), (a) (b) (c) Equity Compensation plans approved by stockholders - - - Equity Compensation plans not approved by stockholders $ Summaries of Equity Compensation Plans Not Approved by Stockholders Summary of 2006 Equity Plan Certain features of the Company’s 2006 Equity Plan are outlined below. The full text of the 2006 Equity Plan is referenced as an exhibit to this Annual Report and the following summary is qualified in its entirety by reference to the full text of the 2006 Equity Plan. Purposes.The purposes of the 2006 Equity Plan are to attract and retain the best available personnel for positions of substantial responsibility, to provide additional incentive to employees, directors and consultants and to promote the success of the Company’s business. Administration.The 2006 Equity Plan may be administered by the Board of Directors or a Committee, as determined by the Board of Directors.The Administrator of the 2006 Equity Plan, whether the Board of Directors or a designated Committee, will determine the terms of each stock option, including the exercise price, exercisability, and the number of shares for each option granted to participants. The Administrator will also determine the terms of each restricted stock grant, including the restriction period, the conditions for removal of restrictions and the number of shares granted to each participant. Eligibility.Non-employee directors, consultants and full-time, salaried employees of the Company may be granted options and/or restricted stock. Options granted to employees may be incentive stock options or nonqualified stock options, but options granted to non-employee directors or consultants may only be nonqualified stock options. Terms and Conditions of Options. In order for a participant to receive a stock option, he or she must enter into a written stock option agreement with the Company. The additional terms and conditions of each stock option are contained in the stock option agreement. The common terms and conditions of the stock options are: (a) Exercise Price. The Administrator sets the exercise price of each stock option on the grant date based on the fair market value. The fair market value will be determined by the Administrator in good faith; provided that, when possible, the fair market value will be based on the closing price for the shares in the Wall Street Journal on the date of the grant. (b) Option Exercise. Each stock option agreement specifies the expiration date of the option and the dates on which the option becomes exercisable. A participant exercises an option by giving to the Company written notice and full payment for the number of shares he or she is purchasing. 33 (c) Termination of Employment or Service as a Director or Consultant. Unless the stock option agreement provides otherwise, if a participant’s employment or service as a director ends for any reason other than disability or death, that participant may exercise his or her option within the time specified in the written option agreement, but only to the extent that it could be exercised on the date employment or service ended.In the event a participant’s employment or service is terminated for cause, the option shall immediately terminate upon notice to the participant of the termination. (d) Disability. If a participant’s employment or service as a director or consultant ends because of permanent and total disability, that participant may still exercise his or her option for up to six months after the date employment or service ended, but only to the extent that it could be exercised on the date employment or service ended. (e) Death. If a participant dies, his or her estate or beneficiary may exercise the option during the year following death, but only to the extent that it could be exercised on the date of death. (f) Termination of Options. Options expire as provided in the written option agreement, provided that no option may have a term of more than ten years from the grant date. No option may be exercised after it expires. (g) Adjustments Because of Capitalization Changes. If there are any stock splits, reverse stock splits, stock dividends, mergers, recapitalizations or other changes in the Company’s capital structure, the Administrator will make appropriate adjustments in exercise prices and the number and class of shares subject to outstanding options. (i) Other Provisions. The Administrator may include additional terms and conditions in a stock option agreement as long as they do not conflict with the 2006 Equity Plan. When an option terminates before it has been fully exercised, any option shares which were not purchased under that option will become available again for future grants under the 2006 Equity Plan. Transferability of Options and Stock Purchase Rights.Options and stock purchase rights may not be transferred other than by will or thelaws of descent, except that the Administrator may in its discretion grant non-statutory stock options that may be transferred to a trust for estate planning purposes. Change in Control of Bonds.com. Upon a Change of Control (as defined in the 2006 Equity Plan), stock options and shares of restricted stock will become vested and exercisable only to the extent provided in the applicable option agreement or restricted stock purchase agreement. Amendment of the 2006 Equity Plan. The Board of Directors may amend, suspend or terminate the 2006 Equity Plan. To the extent necessary to comply with applicable law, the Company must obtain shareholder approval for any amendment in such a manner as required. Any amendment or termination of the 2006 Equity Plan may not materially and adversely affect the rights of any optionee or holder of stock purchase rights without his or her consent. Termination of the 2006 Equity Plan. The 2006 Equity Plan will terminate in August 2016. Summary of 2011 Equity Plan Certain features of the Company’s 2011 Equity Plan are outlined below. The full text of the 2011 Equity Plan and the Amendment No. 1 to 2011 Equity Plan are referenced as exhibits to this Annual Report and the following summary is qualified in its entirety by reference to the full text of the 2011 Equity Plan and such amendment. Purposes.The purposes of the 2011 Equity Plan are to attract and retain the best available personnel for positions of substantial responsibility, to provide additional incentive to employees, directors and consultants and to promote the success of the Company’s business. Administration.The 2011 Equity Plan may be administered by the Board of Directors or a Committee, as determined by the Board of Directors.The Administrator of the 2011 Equity Plan, whether the Board of Directors or a designated Committee, will determine the terms of each stock option, including the exercise price, exercisability, and the number of shares for each option granted to participants. The Administrator will also determine the terms of each restricted stock grant, including the restriction period, the conditions for removal of restrictions and the number of shares granted to each participant.The Administrator shall also have the discretion to implement an option exchange program whereby outstanding options are exchanged for options with a lower exercise price or amended to decrease the exercise price as a result in a decline in the fair market value of the common stock. 34 Eligibility.Non-employee directors, consultants and full-time, salaried employees of the Company may be granted options and/or restricted stock. Options granted to employees may be incentive stock options or nonqualified stock options, but options granted to non-employee directors or consultants may only be nonqualified stock options. Terms and Conditions of Options. In order for a participant to receive a stock option, he or she must enter into a written stock option agreement with the Company. The additional terms and conditions of each stock option are contained in the stock option agreement. The common terms and conditions of the stock options are: (a) Exercise Price. The Administrator sets the exercise price of each stock option on the grant date based on the fair market value. The fair market value (x) as of any date if the common stock is not a listed security, will be determined by the Administrator in good faith and (y) as of any date if the common stock is a listed security, will be the closing price for the shares. (b) Option Exercise. Each stock option agreement specifies the expiration date of the option and the dates on which the option becomes exercisable. A participant exercises an option by giving to the Company written notice and full payment for the number of shares he or she is purchasing. (c) Termination of Employment or Service as a Director or Consultant. Unless the stock option agreement provides otherwise, if a participant’s employment or service as a director or consultant ends for any reason other than disability or death, that participant may exercise his or her option within the time specified in the written option agreement, but only to the extent that it could be exercised on the date employment or service ended.In the event a participant’s employment or service is terminated for cause, the option shall immediately terminate upon notice to the participant of the termination. (d) Disability. If a participant’s employment or service as a director or consultant ends because of permanent and total disability, that participant may still exercise his or her option for up to six months after the date employment or service ended, but only to the extent that it could be exercised on the date employment or service ended. (e) Death. If a participant dies, his or her estate or beneficiary may exercise the option during the year following death, but only to the extent that it could be exercised on the date of death. (f) Termination of Options. Options expire as provided in the written option agreement, provided that no option may have a term of more than ten years from the grant date. No option may be exercised after it expires. (g) Adjustments Because of Capitalization Changes. If there are any stock splits, reverse stock splits, stock dividends, mergers, recapitalizations or other changes in the Company’s capital structure, the Administrator will make appropriate adjustments in exercise prices and the number and class of shares subject to outstanding options. (i) Other Provisions. The Administrator may include additional terms and conditions in a stock option agreement as long as they do not conflict with the 2011 Equity Plan. When an option terminates before it has been fully exercised, any option shares which were not purchased under that option will become available again for future grants under the 2011 Equity Plan. Transferability of Options and Stock Purchase Rights. Options and stock purchase rights may not be transferred other than by will or the laws of descent, except that the Administrator may in its discretion grant non-statutory options that may be transferred to a trust for estate planning purposes. Change in Control of Bonds.com. Upon a Change of Control (as defined in the 2011 Equity Plan), stock options and shares of restricted stock will become vested and exercisable only to the extent provided in the applicable option agreement or restricted stock purchase agreement. Amendment of the 2011 Equity Plan. The Board of Directors may amend, suspend or terminate the 2011 Equity Plan. To the extent necessary to comply with applicable law, the Company must obtain shareholder approval for any amendment in such a manner as required. Any amendment or termination of the 2011 Equity Plan may not materially and adversely affect the rights of any optionee or holder of stock purchase rights without his or her consent. Termination of the 2011 Equity Plan. The 2011 Equity Plan will terminate in February 2021. 35 Summary of the Company’s Equity Capitalization The Company currently has both common stock and preferred stock issued and outstanding.The Company’s issued and outstanding common stock is all of a single class.The Company’s issued and outstanding preferred stock is comprised of Series A Participating Preferred Stock (“Series A Preferred”), Series C Convertible Preferred Stock (“Series C Preferred”), Series E Convertible Preferred Stock (“Series E Preferred”), Series E-1 Convertible Preferred Stock (“Series E-1 Preferred”) and Series E-2 Convertible Preferred Stock (Series E-2 Preferred”).The Company also has outstanding certain convertible promissory notes, warrants, options and other rights to acquire shares ofour common stock.A summary of certain terms these issued and outstanding shares of common stock and preferred stock and of these outstanding convertible promissory notes, warrants, options and other rights is set forth below. As of May 15, 2012, we had issued and outstanding 104,354,190 shares of Common Stock, 85,835 shares of Series A Preferred, 10,000 shares of Series C Preferred, 11,831 shares of Series E Preferred, 1,334 shares of Series E-1 Preferred and 10,300 shares of Series E-2 Preferred.Our shares of Series A Preferred are not convertible into common stock, but would participate with holders of common stock in the distribution of any legally available assets or funds of the Company upon any liquidation, dissolution or winding-up (including a sale of the Company), with each share of Series A Preferred being treated as equivalent to 100 shares of common stock for such purposes.Our outstanding shares of Series C Preferred are convertible into an aggregate of 25,000,000 shares of common stock (subject to adjustment if we sell shares of common stock at a price less than $0.10 per share prior to August 2, 2012 and to equitable adjustment for stock splits, stock combinations and similar events).As of May 15, 2012, our outstanding shares of Series E Preferred are convertible into an aggregate of approximately 175,015,000 shares of common stock.Additionally, the number of shares of common stock into which our outstanding shares of Series E Preferred are convertible is subject to adjustment if we sell shares of common stock at a price less than $0.07 per share prior to June 5, 2013 and to equitable adjustment for stock splits, stock combinations and similar events.As of May 15, 2012, our outstanding shares of Series E-1 Preferred are convertible into either approximately19,734,000 shares of common stock (subject to the same adjustments as the Series E Preferred) or approximately 197,340 shares of Series A Preferred (subject to equitable adjustment for stock splits, stock combinations and similar events).As of May 15, 2012, our outstanding shares of Series E-2 Preferred are convertible into an aggregate of approximately 152,320,000 shares of common stock (subject to the same adjustments as the Series E Preferred). We have outstanding convertible promissory notes, the principal and accrued interest of which are convertible into shares of our common stock at a conversion price of $0.07 per share.Based on the principal and interest accrued as of May 15, 2012, these convertible promissory notes are convertible for approximately 7,468,000 shares of our common stock.As of May 15, 2012, we also have outstanding or reserved for issuance options to purchase up to approximately 191,954,000 shares of our common stock, warrants to purchase up to approximately 363,954,000 shares of our common stock, and warrants to purchase approximately 178,570 shares of our Series A Preferred.Additionally, certain holders of our convertible promissory notes have the right to receive approximately 609,000additional shares of our common stock based on the Company’s performance during the 12-month period ending February 2, 2012, which right currently has been deferred. If the Company issued all shares of common stock and Series A Preferred which may be issued as described above (assuming the conversion of the Series E-1 Preferred into common stock and not Series A Preferred), the Company would have issued and outstanding approximately 944,657,000 shares of common stock and approximately 179,000 shares of Series A Preferred.Based on the terms and conditions of our outstanding shares of preferred stock, warrants, options and other rights, we anticipate that a portion of the entire amount of such shares of common stock issuable as described above will not be issued, but we are unable to provide an accurate estimate of the actual number of such shares of our common stock that ultimately will be issued. Aside from the conversion rights of our preferred stock and the conversion and exercise rights of the other outstanding instruments described above and the resulting number of our shares of common stock that may be issued as described above, the other rights, privileges and preferences of our outstanding preferred stock are complex and have a material impact on the value of our outstanding shares of common stock.Among other things, in connection with a liquidation, dissolution or winding-up of the Company (including a sale of the Company) our shares of preferred stock would be entitled to receive a potentially significant amount of the funds or property, if any, lawfully available for distribution to stockholders prior and in preference to any distribution to the holders of our common stock.Additionally, certain shares of our preferred stock would participate in any distribution to the holders of our common stock after the payment in full, if any, of such preferential amounts.For example, if the Company was liquidated, dissolved, wound-up or sold as of May 15, 2012, the holders of our preferred stock would be entitled to receive the following preferential amounts out of any proceeds or property available for distribution to stockholders – with such amounts payable in the following order of priority and prior and in preference to any payment to holders of common stock: 36 First, holders of our Series E Preferred, Series E-1 Preferred and Series E-2 Preferred would be entitled to receive (out of funds lawfully available for distribution to stockholders, if any) approximately $47,784,000 or, if the proceeds to such holders (based on their preference and participation with holders of common stock discussed below) exceeds 5x their investment amount, $24,318,881 (as of May 15, 2012 and which amount is expected to increase over time based on the accrual of unpaid dividends). Second, after payment, if any, of all preferential amounts required to be paid to holders of shares of our Series E Preferred, Series E-1 Preferred and Series E-2 Preferred, holders of our shares of Series C Preferred would be entitled to receive (out of funds lawfully available for distribution to stockholders, if any) an amount equal to the greater of (a) $6,500,000, or (b) such amount as they would have received had they converted their shares of Series C Preferred to common stock. Third, after payment, if any, of all preferential amounts required to be paid to the holders of shares of our Series E Preferred, Series E-1 Preferred, Series E-2 Preferred and Series C Preferred, holders of our shares of Series A Preferred would be entitled to receive (out of funds lawfully available for distribution to stockholders, if any) an amount equal to $0.01 per share. After payment, if any, of all of the foregoing preferential amounts, the holders of our common stock, Series A Preferred, Series E Preferred, Series E-1 Preferred and Series E-2 Preferred would share ratably in any funds or property remaining lawfully available for distribution to stockholders, with each share of Series A Preferred being treated as equivalent to 100 shares of common stock and each share of Series E Preferred, Series E-1 Preferred and Series E-2 Preferred being treated as if it had been converted to common stock. Additional rights, privileges and preferences of our preferred stock are summarized in other filings we have made with the Securities and Exchange Commission, including our Current Reports on Form 8-K filed with the Securities and Exchange Commission on January 7, 2010, February 8, 2011 and December 9, 2011.The above descriptions of our Series A Preferred, Series C Preferred, Series E Preferred, Series E-1 Preferred and Series E-2 Preferred are summaries only and are qualified in their entirety by reference to the terms of such preferred stock set forth in the Certificate of Designation of Series A Participating Preferred Stock, Certificate of Designation of Series C Convertible Preferred Stock, Certificate of Designation of the Series E Convertible Preferred Stock, Series E-1 Convertible Preferred Stock and Series E-2 Convertible Preferred Stock, the Agreement with Respect to Conversion and the Amendment No. 1 to Agreement with Respect to Conversion dated December 5, 2011, all of which are referenced as exhibits to this Annual Report and incorporated by reference herein. ITEM 6. SELECTED FINANCIAL DATA As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is management’s discussion and analysis of the financial condition and results of operations of the Company, as well as our liquidity and capital resources. The discussion, including known trends and uncertainties identified by management, should be read in conjunction with the Company’s audited consolidated financial statements and related notes included in this Annual Report on Form 10-K. Executive Overview The Company, through its indirect, wholly-owned subsidiary Bonds.com, Inc. (“Bonds.com”) operates an electronic trading platform under the name BondsPRO. This platform offers large institutional investors an alternative trading system to trade odd-lot fixed-income securities. Our customers are able to customize screens and utilize dynamic filtering capabilities to quickly and easily select and view only those market areas that meet their criteria. The platform supports a broad range of trading opportunities, offering cutting edge technology solutions for list trading, Application Programming Interface (“API”) based order submission, and user portfolio specific market views. The platform supports investment grade and high yield corporate bondsand emerging market debt. The BondsPRO platform provides users the ability to obtain real-time executable bids or offers on thousands of bond offerings sourced directly from broker-dealers and other end users. As a registered broker-dealer, Bonds.com acts as riskless principal on all trades which allows our customers to trade anonymously on the platform. Our customer base includes all of the major corporate bond dealers in our space and all maker makers and liquidity providers participate on our platform for free. Unlike other electronic trading platforms that charge subscription fees, access charges, ticket fees, or commissions in order to generate revenue, our model allows us to generate revenue through mark-ups or mark-downs on secondary market securities on those aggressing on the platform BondsPRO provides a direct connection between our institutional customers and the trading desks at our participating broker-dealers, which we expect will reduce sales and marketing costs, and eliminate layers of intermediaries between dealers and end investors. 37 The Company has only been executing its current business plan for two years. The rate of growth of new customers has contributed to the significant year over year growth in trades and revenues. As we continue to operate in a start up mode the acceptance of our business model has been very strong and we continue to be encouraged by our growth and path towards profitability. We are focused on the demands of the marketplace as a result of the changing economic, regulatory and technology climate with a view to providing a trading platform that meets these demands. Our goal is to provide our institutional customers a state of the art technology platform, easily accessible and customizable to their technology infrastructure and that allows them efficient access to our large pool ofliquidity. Technology The electronic fixed income trading market is experiencing a period of both rapid growth and wide exposure.The advances made in the electronic equity markets have attracted the attention of fixed income market participants, technologists and opportunistic investors for many years.As our operation continues to grow, and we are faced with the need to develop new businesses and enhance existing offerings and we will be required to stay ahead of the curve with hardware, software development, and networking capabilities, both internally and through vendor relationships. This will require expenditures on all fronts; internal development and the potential to outsource needs or license technology. Furthermore, as the electronic fixed income market evolves, we will be faced with increasingly complicated solution requirements, which will require more sophisticated technology solutions.Key to capturing, maintaining and growing market share will be the firm’s ability to deliver advanced technology solutions to our growing customer base in a cost efficient and timely manner.As a result, we are committed to allocating the appropriate financial resources to this endeavor. Our biggest investment is in our people and relationships we build with our customers. We seek to attract high caliber professionals by offering competitive compensation packages that include share based compensation aligning their interests with that of the Company. Financial Results of Operations EarningsOverview As the Company continues on its growth path and implements its business plan, we continue to incur operating losses. For the year ended December 31, 2011, we incurred a loss of $14.5 million that was $2.0 million more than the loss of $12.5 million incurred for the year ended December 31, 2010. The change was due primarily to increased operating expenses associated with compensation, professional fees and a charge for the impairment of intangible assets offset by an increase in gross revenues. In addition, the Company increased valuationlosses related to derivative financial instruments. Revenue The Company generates all of its revenue through its riskless principal trading activity. Customers who aggress on our platform pay a mark-up/mark-down on each trade based on the trade’s size and maturity. All trades, once matched on the platform, settle at our clearing firm and the net proceeds are credited to our account. Total revenue increased by 59.4% to $4.3 million from $2.7 million for the twelve months ended December 31, 2011, compared to the same period in 2010. The increase was due to the continued growth in our customer base resulting in increased trading volumes and related revenues. Given that our revenue is measured as a function of the aggregate value of the securities traded, our per trade revenue varies a great deal based on the size of the applicable trade. Our average size of trade and revenue per trade both increased in 2011. 38 Operating Expenses The primary operating expenses of the Company are compensation, technology and professional and consulting fees. Compensation expenses in 2011 and 2010 include salaries, sales commissions, bonuses and employee benefits and payroll taxes. In addition there are share-based compensation expenses associated with the issuance of stock options under the firm’s employee equity plans. Our technology costs include license and other fees to our technology vendor, market data services and other communication and technology costs. The professional and consulting fees are primarily corporate and regulatory counsel fees, audit and accounting services fees and marketing and other consulting related costs. Operating expenses increased 5%, or $0.8 million, to $15.8 million from $15.0 million for the twelve months ended December 31, 2011 compared to the twelve months ended December 31, 2010. The increase was driven primarily by increases of $1.2 million in professional and consulting fees and a charge of $0.9 million related to the write off of the Beacon intangible assets offset by a decrease of approximately $2.0 million in payroll related costs primarily due to former executive severance settlements in 2010. Other Income and Expense Other expense was approximately $2.8 million for the twelve month period ended December 31, 2011, compared toincome of approximately $1.7 million for the twelve month period ended December 31, 2010.The $4.5 million change is attributable to losses related to derivative financial instruments versus gains in 2010,offset by the expensein connection with the October 2010 Exchange Offer, a decrease in interest expense due to debt repayments andexpenses in 2010 for costs related to the closing of the Florida office. Liquidity and Capital Resources The Company continues to rely on investor capital to fund its growing business. As of December 31, 2011, the Company had total current assets of approximately $8.5 million comprised of cash and cash equivalents ($2.4 million), deposits with clearing organizations ($5.9 million), and prepaid expenses and other assets ($0.2 million). This compares with current assets of approximately $1.0 million, comprised of cash and cash equivalents, investment securities, deposits with clearing organizations, and prepaid expenses and other assets, as of December 31, 2010. This increase in current assets was primarily due to cash raised in December 2011 as a result of the sale of convertible preferred stock to new and existing investors. The Company’s current liabilities as of December 31, 2011 totaled approximately $14.4 million, comprised primarily of accounts payable and accrued expenses ($4.9 million), preferred and common stock payable ($0.2 million) and liabilities under derivative financial instruments ($7.5 million).This compares to current liabilities at December 31, 2010 ($5.4 million), comprised of accounts payable and accrued expenses ($4.9 million) and notes payable and liabilities under derivative financial instruments ($0.5 million). Our business is dependent upon the availability of adequate funding and regulatory capital under applicable regulatory requirements. Historically, we have satisfied these needs primarily through equity and debt financing. Our ability to continue operations and grow our business depends on our continued ability to raise additional funds and generate our targeted revenues. We will need to raise additional funds to satisfy our working capital needs. During 2011, the Company raised additional equity capital, net of issuance costs, in the form of preferred convertible stock of $18.1 million. The Company also repaid notes and convertible notes of approximately $1.8 million. The following is a summary of the Company’s cash flows provided by (used in) operating, investing, and financing activities for thetwelve months ended December 31, 2011 and 2010 (in 000’s): Net cash used in operating activities $ ) $ ) Net cash (used in) investing activities $ ) $ ) Net cash provided by financing activities $ $ Net (decrease) increasein cash $ $ ) Operating Activities - Cash used in operations for the year ended December 31, 2011 amounted to $14.3 million, consisting primarily of a net loss of $14.5 million, adjusted for non-cash items of shared based compensation of $1.4 million, depreciation and amortization of $0.2 million, loss on derivative financial instruments of $3.1, and the impairment on intangible asset of $1.0 million. Operating cash flows also included the transfer of net deposits as a result of capital raised, to our clearing organization in the amount of $5.5 million. 39 Cash used in operations for the year ended December 31, 2010 amounted to $8.8 million, consisting of a net loss of $12.5 million, adjusted for non-cash items of income taxes of $1.9 million, shared based compensation of $1.0 million, depreciation and amortization of $0.2 million, and amortization of debt discount of $0.4 million,gains on derivative financial instruments of $5 million and Exchange Offer financing of $1.9 million. Operating cash flows also included the transfer of net deposits from clearing organizations in the amount of $0.9 million and net changes in working capital items in the amount of $2.5 million. Investing Activities. There were no significant changes in net cash provided by or used in investment activities for the years ended December 31, 2011 and 2010. The Company continues to expand and fund its operations primarily through financing activities and revenue generation. Financing Activities. Net cash provided by financing activities of $16.3 million for the year ended December 31, 2011, primarily consisted of net proceeds from the issuance of preferred stock and related common stock purchase warrants of $18.1 million. These increases were offset by repayments of unsecured notes of $0.3 million and convertible notes of $1.5 million. Recent Financing activities In February 2011, we sold units of convertible preferred stock and common stock warrants in the amount of $6.5 million to two institutional investors. This cash was raised primarily for the purpose of covering general operating costs of the Company, including supporting the ongoing operating and development costs of the Beacon platform that was acquired at the same time. Additional units of this same convertible preferred issuance were sold in June 2011 to another institutional investor for cash proceeds of $2 million. In December 2011, we sold units of convertible preferred stock and common stock warrants in the amount of $10.0 million to two existing and one new institutional investor. This cash was raised primarily for the purpose of covering general operating costs of the Company. This round of capital raised included a second tranche of $6.7 million which would be funded on the achievement of certain performance metrics by the Company. The foregoing transactions and certain related documents and matters are described in more detail in the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on February 8, 2011, June 28, 2011 and December 9, 2011. Going Concern Our independent auditors have added anemphasis paragraph to their audit opinions issued in connection with the consolidated financial statements of Bonds.com Group, Inc.for the years ended December 31, 2011 and 2010, with respect to the significant doubt that exists regarding our ability to continue as a going concern due to our recurring losses from operations and our accumulated deficit. We have a history of operating losses since our inception in 2005, and has a working capital deficiency of approximately $6.0 million, an accumulated deficit of approximately $45.0 million and a stockholders deficiency of approximately $5.0 million at December 31, 2011, which together raises doubt about the Company’s ability to continue as a going concern. Our ability to continue as a going concern will be determined by our ability to sustain a successful level of operations and to continue to raise capital from debt, equity and other sources. Critical Accounting Policies and Estimates The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States requires estimates and assumptions that affect the reported amounts of assets and liabilities, revenues and expenses and related disclosures of contingent assets and liabilities in the financial statements and accompanying notes. The SEC has defined a company’s critical accounting policies as the ones that are most important to the portrayal of the company’s financial condition and results of operations, and which require the company to make its most difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain. We believe that our estimates and assumptions are reasonable under the circumstances; however, actual results may vary from these estimates and assumptions. We have identified in Note 2 - “Summary of Significant Accounting Policies” to the Financial Statements contained in thisAnnual Report certain critical accounting policies that affect the more significant judgments and estimates used in the preparation of the financial statements. 40 Income Taxes We recognize deferred income taxes for the temporary timing differences between U.S. GAAP and tax basis taxable income. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. We evaluate and determine on a periodic basis the amount of the valuation allowance required and adjust the valuation allowance as needed. As of December 31, 2011 and 2010, a valuation allowance was established for the full amount of deferred tax assets due to the uncertainty of its realization. Share-Based Compensation We measure equity-based compensation awards at the grant date (based upon an estimate of the fair value of the compensation granted) and recorded to expense over the requisite service period, which generally is the vesting period. Accordingly, we estimate the value of employee stock options using a Black-Scholes option pricing model, where the assumptions necessary for the calculation of fair value include expected term and expected volatility, which are subjective and represent management’s best estimate based on the characteristics of the options granted. Convertible Promissory Notes and Warrants We recognize warrants issued in conjunction with convertible promissory notes as a debt discount, which is amortized to interest expense over the expected term of the convertible promissory notes. Accordingly, the warrants are valued using either a Binomial Lattice model or a Black-Scholes option pricing model, where the assumptions necessary for the calculation of fair value include expected term and expected volatility, which are subjective and represent management’s best estimate based on the characteristics of the warrants issued in conjunction with the convertible promissory notes. Fair Value of Financial Instruments Under U.S. GAAP, fair value is defined as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.” U.S GAAP establishes a three-tiered fair value hierarchy that prioritizes inputs to valuation techniques used in fair value calculations. The three levels of inputs are defined as Level 1 (unadjusted quoted prices for identical assets or liabilities in active markets), Level 2 (inputs that are observable in the marketplace other than those inputs classified in Level 1) and Level 3 (inputs that are unobservable in the marketplace). The Company’s financial assets and liabilities measured at fair value on a recurring basis consist of its investment securities and derivative financial instruments. “Down-Round” Provisions with Rights (Warrants and Conversion Options) Purchase rights (warrants) associated with certain of our financings include provisions that protect the purchaser from certain declines in the Company’s stock price (or “down-round” provisions). Down-round provisions reduce the exercise price of the warrants (and conversion rate of the convertible notes) if the Company either issues equity shares for a price that is lower than the exercise price of those instruments or issues new convertible instruments that have a lower exercise price. Due to the down-round provision, all warrants issued are recognized as liabilities at their respective fair values on each reporting date and are marked-to-market on a monthly basis. Changes in value are recorded on our consolidated statement of operations as a gain or loss on derivative financial instruments and investment securities in other income (expense). The fair values of these securities are estimated using a Binomial Lattice valuation model. Revenue Recognition Revenues generated from securities transactions and the related commissions are recorded on a trade date basis. Off-Balance Sheet Arrangements None. 41 Contractual Obligations As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. 42 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The following financial statements are contained in this Annual Report: - Reports of Independent Registered Public Accounting Firms; - Consolidated Balance Sheets - December 31, 2011 and 2010; - Consolidated Statements of Operations - For the Years ended December 31, 2011 and 2010; - Consolidated Statements of Changes in Stockholders’Deficit - Period from January 1, 2010 to December 31, 2011; - Consolidated Statements of Cash Flows - For the Years ended December 31, 2011 and 2010; and - Notes to Consolidated Financial Statements. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE On December 28, 2011 our independent auditors Daszkal Bolton LLP, informed the Company that they were resigning.As previously reported by the Company, during the six month period ending June 30, 2011, the Company and the former auditors disagreed regarding the appropriate GAAP accounting treatment of the Company’s issuance of Series D Convertible Preferred Stock and related common stock warrants issued during such period.Specifically, the disagreement related to the application of GAAP to the price protection features of these securities. The Audit Committee of the Company’s Board of Directors discussed the accounting treatment with the Company’s management and former auditors. The difference of opinion was resolved to the former auditors’ satisfaction.On January 20, 2012 the Audit Committee of the Board of Directors engaged EisnerAmper LLP as new independent auditors for the year ended December 31, 2011. As discussed elsewhere in this Annual Report and as previously reported by the Company, in December 2011, the Company issued Series E, E-1 and E-2 Convertible Preferred Stock and related common stock warrants.The Company is accounting for this transaction differently than the former accountants apparently would have required.The Company is unable to state the effect on its financial statements if such transaction had been accounted for in the manner which our former accountants apparently would have concluded was required. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures are designed with the objective of ensuring that information required to be disclosed in reports filed by the Company under the Exchange Act, such as this Annual Report, is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. Disclosure controls and procedures are also designed with the objective of ensuring that such information is accumulated and communicated to management, including the President (who is our principal executive officer) and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Our management, with the participation of our President and Chief Financial Officer, evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this Annual Report.Based on that evaluation, our President and Chief Financial Officer have concluded that, as of the end of the period covered by this Annual Report, our disclosure controls were not operating effectively to provide reasonable assurance that information required to be disclosed in our periodic reports filed with the Securities and Exchange Commission is recorded, processed, summarized and reported within the time period specified by the SEC, and that material information relating to the Company and its consolidated subsidiaries is accumulated and communicated to management, including the President and Chief Financial Officer, particularly during the period when our periodic reports are being prepared. The basis for the determination that our disclosure controls and procedures are not operating effectively at the reasonable assurance level is based on our conclusions that: ● As discussed further below, we have material weaknesses in our internal control over financial reporting, which we consider an integral part of our disclosure controls and procedures; and ● Our historical periodic filings have not always been completed on a timely basis. Set forth below under “Management’s Annual Report on Internal Control over Financial Reporting” is a discussion of the steps the Company anticipates to remediate these material weaknesses in our internal control over financial reporting and to cause our disclosure controls and procedures to operate effectively at the reasonable assurance level. 43 Management’s Annual Report on Internal Control over Financial Reporting Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is designed to provide reasonable assurance as to the reliability of the Company’s financial reporting and the preparation of financial statements in accordance with generally accepted accounting principles. The Company’s management has assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2011. In making this assessment, the Company used the criteria established by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in “Internal Control-Integrated Framework.” The Securities and Exchange Commission defines a material weakness as a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. Management’s assessment, which did not include any testing, identified the following weaknesses in the Company’s internal control over financial reporting as of December 31, 2011: · The Company currently lacks formal written policies and procedures over the financial reporting process. This includes a lack of review procedures performed by management beyond the initial preparer calculations and estimates and also a lack of a formal control design structure for the review of external financial data; · We have operated with inadequate and insufficient accounting and finance resources to ensure timely and reliable financial reporting and adequate segregation of duties related to processing transactions impacting financial reporting; · We have not designed controls to ensure that stock-based compensation and severance have been calculated and recorded appropriately; · We have not designed controls to ensure we are utilizing the proper financial valuation modeling methodology relating to stock-based compensation and accounting for unit sales of stock; and · We have not designed controls to ensure we are properly accounting for unit sales of stock. The Company has concluded that these deficiencies constitute material weaknesses in our internal control over financial reporting which could result in a material misstatement toour annual or interim consolidated financial statements. Based on the Company’s processes and assessment, as described above, management has concluded that, as of December 31, 2011, the Company’s internal control over financial reportingwas not effective and there is reasonable possibility that a material misstatement to the Company’s annual or interim consolidated financial statements could occur and not be prevented or detected by its internal controls in a timely manner. The material weaknesses in our internal control over financial reporting has resulted, among other things, in the matters reported in our Current Report on Form 8-K filed by the Company on April 2, 2012. Management is in the process of implementing changes to its processes to improve its internal control over financial reporting.The following steps are anticipated to remediate the conditions leading to the above stated material weaknesses: · Management is assuming a more active role in evaluating its internal control environment and the need to enhance the internal controls; · Management has engaged consultants to (i) assist with the recording complex transactions, including accounting for stock-based compensation and other equity-related transactions and (ii) to develop and document reliable internal controls and procedures; · Management has and will continue to enhanced the personnel responsible for the accounting and finance function and is actively involved in recruiting a senior finance and accounting manager and other personnel to handle key accounting and finance functions; and · Management intends to implement a finance and accounting policy manual that communicates all relevant information related to significant accounting policies and required procedures which heretofore were understood informally. We believe that for the reasons described above, we will be able to improve our internal controls and remedy the identified material weaknesses.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all controls issues and instances of fraud, if any, will be or have been detected.Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control.The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. 44 ITEM 9B. OTHER INFORMATION None. PART III Item 10.Directors, Executive Officers and Corporate Governance. DIRECTORS AND EXECUTIVE OFFICERS OF THE COMPANY Certain information with respect to our directors and our executive officers, as of May 16, 2012, appears below and was furnished in part by each such person. Name Age First Elected Position(s) Held with the Company Edwin L. Knetzger, III 60 August 2009 Chairman of the Board of Directors; Chairman of the Corporate Governance and Nominating Committee Michel Daher 51 December 2011 Director Henri J. Chaoul, Ph. D. 45 December 2011 Director; Chairman of the Audit Committee and Chair of the Compensation Committee Michael Gooch 53 December 2011 Director, Member of the Compensation Committee Patricia Kemp 50 February 2011 Director; Member of the Audit Committee and the Compensation Committee H. Eugene Lockhart 62 February 2011 Director and a Member of the Corporate Governance and Nominating Committee Thomas Thees
